Exhibit 10.81

THE COMPANIES LAW (2016 REVISION)

OF THE CAYMAN ISLANDS

EXEMPTED COMPANY LIMITED BY SHARES

SEVENTH AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION OF

SOGOU INC.

(adopted by a special resolution passed on October 13, 2017 and effective
conditional on and immediately prior to the completion of the initial public
offering of the Company’s American depositary shares representing its Class A
Ordinary Shares)

 

1. The name of the Company is Sogou Inc.

 

2. The Registered Office of the Company shall be at Vistra (Cayman) Limited, P.
O. Box 31119, Grand Pavilion, Hibiscus Way, 802 West Bay Road, Grand Cayman, KY1
— 1205, Cayman Islands1, or at such other place as the directors may from time
to time decide.

 

3. The objects for which the Company is established are unrestricted and the
Company shall have full power and authority to carry out any object not
prohibited by the Companies Law (as amended) or as revised of the Cayman Islands
(the “Statute”), or any other law of the Cayman Islands.

 

4. The liability of each Member is limited to the amount, if any, from time to
time unpaid on such Member’s shares.

 

5. The share capital of the Company is US$850,000 divided into 850,000,000
ordinary shares of a nominal or par value of US$0.001 each, of which (i)
571,242,125 shares are designated as Class A Ordinary Shares and (ii)
278,757,875 shares are designated as Class B Ordinary Shares, provided always
that subject to the Statute and the Third Amended and Restated Articles of
Association of the Company as the same may be amended from time to time, the
Company shall have the power to redeem or purchase any of its shares and to
sub-divide or consolidate the said shares or any of them and to issue all of any
part of its capital whether original, redeemed, increased or reduced with or
without any preference, priority, special privilege or other rights or subject
to any postponement of rights or to any conditions or restrictions whatsoever
and so that unless the conditions of issue shall otherwise expressly provide
every issue of shares whether stated to be ordinary, preference or otherwise
shall be subject to the powers on the part of the Company hereinbefore provided.

 

6. The Company shall not trade in the Cayman Islands with any person, firm or
corporation except in furtherance of the business of the Company carried on
outside the Cayman Islands; provided that nothing in this clause shall be
construed as to prevent the Company effecting and concluding contracts in the
Cayman Islands, and exercising in the Cayman Islands all of its powers necessary
for the carrying on of its business outside the Cayman Islands.

 

7. The Company may exercise the power contained in the Companies Law to
deregister in the Cayman Islands and be registered by way of continuation in
another jurisdiction.

 

 

 



--------------------------------------------------------------------------------

THE COMPANIES LAW (2016 REVISION)

OF THE CAYMAN ISLANDS

COMPANY LIMITED BY SHARES

THIRD AMENDED AND RESTATED

ARTICLES OF ASSOCIATION

OF

SOGOU INC.

(adopted by a special resolution passed on October 13, 2017 and effective
conditional on and immediately prior to the completion of the initial public
offering of the Company’s American depositary shares representing its Class A
Ordinary Shares)

 

 

 



--------------------------------------------------------------------------------

I N D E X

 

SUBJECT

   Article No.

Table A

   1

Interpretation

   2

Share Capital

   3

Alteration Of Capital

   4-7

Share Rights

   8-9B

Variation Of Rights

   10-11

Shares

   12-15

Share Certificates

   16-21

Lien

   22-24

Calls On Shares

   25-33

Forfeiture Of Shares

   34-42

Register Of Members

   43-44

Record Dates

   45

Transfer Of Shares

   46-51

Transmission Of Shares

   52-54

Untraceable Members

   55

General Meetings

   56-57

Notice Of General Meetings

   58-59

Proceedings At General Meetings

   60-64

Voting

   65-73

Proxies

   74-79

Corporations Acting By Representatives

   80

Unanimous Written Resolutions Of Members

   81

Board Of Directors

   82

Disqualification Of Directors

   83

Executive Directors

   84-85

Alternate Directors

   86-89

Directors’ Fees And Expenses

   90-92

Directors’ Interests

   93-96

General Powers Of The Directors

   97-102

Borrowing Powers

   103-106

Proceedings Of The Directors

   107-116

Audit Committee

   117-119

Officers

   120-123

Register of Directors and Officers

   124

Minutes

   125

Seal

   126

Authentication Of Documents

   127

Destruction Of Documents

   128

Dividends And Other Payments

   129-138

Reserves

   139

Capitalisation

   140-141

Subscription Rights Reserve

   142

Accounting Records

   143-147

Audit

   148-152

Notices

   153-155

Signatures

   156

Winding Up

   157-158

Indemnity

   159

Amendment To Memorandum and Articles of Association And Name of Company

   160

Information

   161

Discontinuance

   162

Supremacy

   163

 

 

 



--------------------------------------------------------------------------------

TABLE A

1. In these Articles Table A in the First Schedule to the Companies Law does not
apply to the Company.

INTERPRETATION

2. (1) In these Articles, unless the context otherwise requires, the words
standing in the first column of the following table shall bear the meaning set
opposite them respectively in the second column.

 

WORD

  

MEANING

“ADSs”    American depositary shares representing the Company’s Class A Ordinary
Shares. “Affiliate”    Affiliate of a Person (the “Subject Person”) means (a) in
the case of a Person other than a natural person, any other Person that directly
or indirectly Controls, is Controlled by or is under common Control with the
Subject Person and (b) in the case of a natural person, a Relative of the
Subject Person and any other Person that is directly or indirectly Controlled by
the Subject Person or his Relative; provided that the Company and its
Subsidiaries shall be deemed not to be Affiliates of any Member and for the
avoidance of doubt, in the case of a natural person, merely holding a position
as an executive officer or member of the board of directors of a Subject Person
will not in and of itself cause the Person holding such position to be an
Affiliate of the Subject Person unless such Person otherwise fits within the
description of Affiliate in the preceding sentences. “Articles”    these Third
Amended and Restated Articles of Association in their present form or as
supplemented or amended or substituted from time to time. “Audit Committee”   
the audit committee of the Company formed by the Board pursuant to Article 113,
or any successor audit committee. “Auditor”    the independent auditor of the
Company, which shall be an internationally recognized firm of independent
accountants. “Board” or “Directors”    the board of directors of the Company or
the directors present at a meeting of directors of the Company at which a quorum
is present or who vote by written resolutions in accordance with these Articles.

 

3

 

 



--------------------------------------------------------------------------------

“Business Day”    any day other than Saturday, Sunday, or other day on which
commercial banks located in the Cayman Islands, the PRC, or Hong Kong are
authorized or required by law or executive order to be closed and on which no
tropical cyclone warning no. 8 or above and no “black” rainstorm warning signal
is hoisted in Hong Kong at any time between 8:00 a.m. and 6:00 p.m. Hong Kong
time. “capital”    the share capital from time to time of the Company. “Change
of Control”    Change of Control of a Person (the “Subject Person”) means any
consolidation or merger of the Subject Person with or into any other Person or
the acquisition of Equity Securities in the Subject Person, after which any
Person who has Control of the Subject Person ceases to have any direct or
indirect Control immediately after such consolidation, merger or acquisition.
“Class A Ordinary Share”    a class A ordinary share in scripless form of a
nominal or par value of US$0.001 in the capital of the Company. “Class B
Ordinary Share”    a class B ordinary share in scripless form of a nominal or
par value of US$0.001 in the capital of the Company. “clear days”    in relation
to the period of a notice, that period excluding the day when the notice is
given or deemed to be given and the day for which it is given or on which it is
to take effect. “clearing house”    a clearing house recognised by the laws of
the jurisdiction in which the shares of the    Company (or depositary receipts
therefor) are listed or quoted on a stock exchange or    interdealer quotation
system in such jurisdiction. “Companies Law”    The Companies Law, Cap. 22 (Law
of 1961, as consolidated and revised) of the Cayman Islands. Where any provision
of the Companies Law is referred to, the reference is to that provision as
amended by any law for the time being in force. “Company”    Sogou Inc.

 

4

 

 



--------------------------------------------------------------------------------

“competent regulatory authority”    a competent regulatory authority in the
territory where the shares of the Company (or depositary receipts therefor) are
listed or quoted on a stock exchange or interdealer quotation system in such
territory. “Control”    Control of a Person means (a) ownership of more than 50%
of the voting shares in issue or other voting equity interests or voting
registered capital of such Person or (b) the power to direct the management or
policies of such Person, whether through the ownership of more than 50% of the
voting power of such Person, through the power to appoint a majority of the
members of the board of directors or similar governing body of such Person,
through contractual arrangements or otherwise. “debenture” and “debenture
holder”    include debenture stock and debenture stockholder, respectively.
“Designated Stock Exchange”    the NASDAQ Global Select Market or the New York
Stock Exchange, as applicable, for so long as the Company’s Class A Ordinary
Shares or ADSs are listed thereon, and any other internationally recognized
stock exchange on which the Company’s Class A Ordinary Shares or ADSs may be
listed from time to time. “dollars” and “$”    dollars, the legal currency of
the United States of America. “Exchange Act”    the United States Securities
Exchange Act of 1934, as amended. “Group”    collectively the Company and its
Subsidiaries (including variable interest entities), and “Group Company” means
any of them. “head office”    such office of the Company as the Directors may
from time to time determine to be the principal office of the Company.
“Liquidation Event”   

(a)   a voluntary or involuntary liquidation, dissolution, strike-off or winding
up of the Company;

 

5

 

 



--------------------------------------------------------------------------------

  

(b)   a merger or consolidation, in which (i) the Company is a constituent party
or (ii) another Group Company is a constituent party and the Company issues
shares pursuant to such merger or consolidation, except any such merger or
consolidation involving the Company or another Group Company in which the shares
of the Company outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares that
represent, immediately following such merger or consolidation, at least a
majority, by voting power, of the share capital of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation (provided that all Class A Ordinary Shares issuable upon exercise of
options or pursuant to other equity awards approved in accordance with Article
9A(3) (b) outstanding immediately prior to such merger or consolidation or upon
conversion of convertible securities outstanding immediately prior to such
merger or consolidation shall be deemed to be outstanding immediately prior to
such merger or consolidation and, if applicable, converted or exchanged in such
merger or consolidation on the same terms as the actual outstanding Class A
Ordinary Shares are converted or exchanged);

 

  

(c)   the sale, lease, transfer, license or other disposition, in a single
transaction or series of related transactions, by the Company and/or any other
Group Company of all or substantially all the assets of the Company and the
other Group Companies taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more Group Companies if substantially all of the
assets of the Company and the other Group Companies taken as a whole are held by
such Group Company or Group Companies, except where such sale, lease, transfer,
license or other disposition is to a wholly owned Subsidiary of the Company. For
the avoidance of doubt, the license to any Person other than a Group Company of
any technologies or intellectual properties of the Company or any of the other
Group Companies that (i) is necessary for the conduct of the business of the
Group Companies and (ii) is not in the ordinary course of business and
consistent with past practice will be deemed a “Liquidation Event”; or

  

(d)   the sale, exchange or transfer by any Person of direct or indirect voting
Control of the Company or of any other material Group Companies, in a single
transaction or series of related transactions, provided, that the sale, exchange
or transfer by the holders of voting securities of any shareholder of the
Company of voting Control of such shareholder which does not result in the sale,
exchange or transfer of direct or indirect voting Control of the Company or of
any other material Group Companies will not be considered a Liquidation Event.

 

6

 

 



--------------------------------------------------------------------------------

“Member”    a duly registered holder from time to time of the shares in the
capital of the Company. “Memorandum of Association”    the Company’s Seventh
Amended and Restated Memorandum of Association in its present form or as
supplemented or amended or substituted from time to time. “month”    a calendar
month. “Notice”    written notice unless otherwise specifically stated and as
further defined in these Articles. “Office”    the registered office of the
Company for the time being. “ordinary resolution”    a resolution shall be an
ordinary resolution when it has been passed by a simple majority of votes cast
by such Members as, being entitled so to do, vote in person or, in the case of
any Member being a corporation, by its duly authorised representative or, where
proxies are allowed, by proxy at a general meeting (or, if so specified, a
meeting of Members holding a class of shares) of which Notice has been duly
given in accordance with these Articles; “Ordinary Shares”    the Class A
Ordinary Shares and the Class B Ordinary Shares collectively. “paid up”    paid
up or credited as paid up. “Person”    any natural person, firm, company,
governmental authority, joint venture, partnership, association, or other entity
(whether or not having separate legal personality). “Photon”    Photon Group
Limited, a company incorporated under laws of the British Virgin Islands.

 

7

 

 



--------------------------------------------------------------------------------

“PRC”    the People’s Republic of China excluding, for purposes of this
Agreement, the Hong Kong and Macau Special Administrative Regions of the PRC and
Taiwan. “Principal Business”    the principal business of the Company, which is
the provision via personal computers and mobile devices of Internet search
services, pinyin input module services, contextual advertising services, online
games, and web directory services, and subject to such approval as may be
required under Article 9A(3)(b), such other businesses activities and
investments as the Company may engage in or pursue from time to time. “Register”
   the principal register and, where applicable, any branch register of Members
to be maintained at such place within or outside the Cayman Islands as the Board
shall determine from time to time. “Registration Agent”    the Person
maintaining the Company’s register of members and register of directors and
officers. “Registration Office”    in respect of any class of share capital such
place as the Board may from time to time determine to keep a branch register of
Members in respect of that class of share capital and where (except in cases
where the Board otherwise directs) the transfers or other documents of title for
such class of share capital are to be lodged for registration and are to be
registered. “Seal”    common seal or any one or more duplicate seals of the
Company (including a securities seal) for use in the Cayman Islands or in any
place outside the Cayman Islands. “SEC”    the United States Securities and
Exchange Commission. “Secretary”    any person, firm or corporation appointed by
the Board to perform any of the duties of secretary of the Company, including
any assistant, deputy, temporary, or acting secretary. “Securities Act”    the
United States Securities Act of 1933, as amended. “share”    includes a fraction
of a share. “Sohu”    Sohu Search, and All Honest International Limited, a
British Virgin Islands company (as the context requires), which are both
indirect wholly-owned subsidiaries of Sohu.com Inc., a Delaware corporation, and
any subsequent holder or holders, as permitted by the Voting Agreement, of any
Class B Ordinary Shares held by Sohu Search and All Honest International Limited
immediately following the effectiveness of these Articles.

 

8

 

 



--------------------------------------------------------------------------------

“Sohu Restricted Person(s)”    means such Person(s) as to which Sohu and Tencent
agree and provide notice to the Company in writing from time to time. “Sohu
Search”    means Sohu.com (Search) Limited, a Cayman Islands company. “special
resolution”    means a resolution passed by not less than two-thirds of votes
cast by such Members as, being entitled so to do, vote in person or, in the case
of such Members as are corporations, by their respective duly authorised
representative or, where proxies are allowed, by proxy at a general meeting (or,
if so specified, a meeting of Members holding a class of shares) of which Notice
has been duly given in accordance with these Articles, specifying (without
prejudice to the power contained in these Articles to amend the same) the
intention to propose the resolution as a special resolution.    a special
resolution shall be effective for any purpose for which an ordinary resolution
is expressed to be required under any provision of these Articles or the
Statutes. “Statutes”    the Companies Law and every other law of the Legislature
of the Cayman Islands for the time being in force applying to or affecting the
Company, its Memorandum of Association and/or these Articles. “Subsidiary”   
means, with respect to any specified Person, any other Person Controlled,
directly or indirectly, by the specified Person, whether through contractual
arrangements or through ownership of voting Equity Securities, voting power, or
registered capital. For the avoidance of the doubt, a “variable interest entity”
Controlled by another entity shall, for purposes of these Articles, be deemed to
be a Subsidiary of that other entity. “Tencent”    THL A21 Limited, a British
Virgin Islands company and an indirect wholly-owned subsidiary of Tencent
Holdings Limited, and any subsequent holder or holders, as permitted by the
Voting Agreement, of any Class B Ordinary Shares of the Company held by THL A21
Limited immediately following the effectiveness of these Articles.

 

9

 

 



--------------------------------------------------------------------------------

“Tencent Restricted Person(s)”    means such Person(s) as to which Sohu and
Tencent agree and provide notice to the Company in writing from time to time.
“Voting Agreement”    means the voting agreement dated as of August 11, 2017 by
and among the Company, Sohu Search, and Tencent, as amended from time to time.
“year”    a calendar year.

(2) In these Articles, unless there is something within the subject or context
inconsistent with such construction:

 

  (a) words importing the singular include the plural and vice versa;

 

  (b) words importing a gender include both gender and the neuter;

 

  (c) words importing persons include companies, associations and bodies of
persons whether corporate or not;

 

  (d) the words:

 

  (i) “may” shall be construed as permissive;

 

  (ii) “shall” or “will” shall be construed as imperative;

 

  (e) expressions referring to writing shall, unless the contrary intention
appears, be construed as including printing, lithography, photography and other
modes of representing words or figures in a visible form, and including where
the representation takes the form of electronic display, provided that both the
mode of service of the relevant document or notice and the Member’s election
comply with all applicable Statutes, rules and regulations;

 

  (f) references to any law, ordinance, statute or statutory provision shall be
interpreted as relating to any statutory modification or re-enactment thereof
for the time being in force;

 

  (g) save as aforesaid words and expressions defined in the Statutes shall bear
the same meanings in these Articles if not inconsistent with the subject in the
context;

 

  (h) references to a document being executed include references to it being
executed under hand or under seal or by electronic signature or by any other
method and references to a notice or document include a notice or document
recorded or stored in any digital, electronic, electrical, magnetic or other
retrievable form or medium and information in visible form whether having
physical substance or not;

 

10

 

 



--------------------------------------------------------------------------------

  (i) all references to numbers of shares or prices per share in these Articles
shall be appropriately adjusted to take into account any share splits,
combinations, reorganizations, share dividends, mergers, recapitalizations, and
similar events that affect the share capital of the Company after the effective
date of these Articles; and

 

  (j) Sections 8 and 9(3) of the Electronic Transactions Law (2003) of the
Cayman Islands, as amended from time to time, shall not apply to these Articles
to the extent it imposes obligations or requirements in addition to those set
out in these Articles.

SHARES

3. (1) Subject to the Companies Law, the Memorandum, the provisions of these
Articles, the Voting Agreement, the Securities Act, the Exchange Act, and where
applicable, the rules of the Designated Stock Exchange and/or any competent
regulatory authority, the Board may authorize the issuance of shares on such
terms as the Board may deem fit, provided, that the Board may not offer or allot
shares in the capital of the Company in violation or breach of any agreement
between the Company and any person.

(2) Subject to the Companies Law, the Memorandum, the provisions of these
Articles, the Voting Agreement, the Exchange Act, and where applicable, the
rules of the Designated Stock Exchange and/or any competent regulatory
authority, the Company shall have the power to purchase or otherwise acquire its
own shares and such power shall be exercisable by the Board in such manner, upon
such terms and subject to such conditions as it in its absolute discretion
thinks fit and any determination by the Board of the manner of purchase shall be
deemed authorised by these Articles for purposes of the Companies Law. The
Company is hereby authorised to make payments in respect of the purchase of its
shares out of capital or out of any other account or funds which can be
authorised for this purpose in accordance with the Companies Law.

(3) No share shall be issued to bearer.

ALTERATION OF CAPITAL

4. Except as otherwise provided in these Articles or the Voting Agreement, the
Company may from time to time by ordinary resolution in accordance with the
Companies Law alter the conditions of its Memorandum of Association to:

(1) increase its capital by such sum, to be divided into shares of such amounts,
as the resolution shall prescribe;

 

11

 

 



--------------------------------------------------------------------------------

(2) consolidate and divide all or any of its capital into shares of larger
amount than its existing shares;

(3) without prejudice to the powers of the Board under Article 12, divide its
shares into several classes and without prejudice to any special rights
previously conferred on the holders of existing shares attach thereto
respectively any preferential, deferred, qualified or special rights,
privileges, conditions or such restrictions which in the absence of any such
determination by the Company in general meeting, as the Directors may determine
provided always that, for the avoidance of doubt, where a class of shares has
been authorized by the Company no resolution of the Company in general meeting
is required for the issuance of shares of that class and the Directors may issue
shares of that class and determine such rights, privileges, conditions or
restrictions attaching thereto as aforesaid, and further provided that where the
Company issues shares which do not carry voting rights, the words “non-voting”
shall appear in the designation of such shares and where the equity capital
includes shares with different voting rights, the designation of each class of
shares, other than those with the most favourable voting rights, must include
the words “restricted voting” or “limited voting”;

(4) sub-divide its shares, or any of them, into shares of smaller amount than is
fixed by the Company’s Memorandum of Association (subject, nevertheless, to the
Companies Law), and may by such resolution determine that, as between the
holders of the shares resulting from such sub-division, one or more of the
shares may have any such preferred, deferred or other rights or be subject to
any such restrictions as compared with the other or others as the Company has
power to attach to unissued or new shares;

(5) cancel any shares which, at the date of the passing of the resolution, have
not been taken, or agreed to be taken, by any person, and diminish the amount of
its capital by the amount of the shares so cancelled or, in the case of shares,
without par value, diminish the number of shares into which its capital is
divided.

5. The Board may settle as it considers expedient any difficulty which arises in
relation to any consolidation and division under the last preceding Article and
in particular but without prejudice to the generality of the foregoing may issue
certificates in respect of fractions of shares or arrange for the sale of the
shares representing fractions and the distribution of the net proceeds of sale
(after deduction of the expenses of such sale) in due proportion amongst the
Members who would have been entitled to the fractions, and for this purpose the
Board may authorise some person to transfer the shares representing fractions to
their purchaser or resolve that such net proceeds be paid to the Company for the
Company’s benefit. Such purchaser will not be bound to see to the application of
the purchase money nor will his title to the shares be affected by any
irregularity or invalidity in the proceedings relating to the sale.

6. The Company may from time to time by special resolution, subject to any
confirmation or consent required by the Companies Law, these Articles, and the
Voting Agreement, reduce its share capital or any capital redemption reserve or
other undistributable reserve in any manner permitted by law.

7. Except so far as otherwise provided by the conditions of issue, or by these
Articles, any capital raised by the creation of new shares shall be treated as
if it formed part of the original capital of the Company, and such shares shall
be subject to the provisions contained in these Articles with reference to the
payment of calls and instalments, transfer and transmission, forfeiture, lien,
cancellation, surrender, voting and otherwise.

 

12

 

 



--------------------------------------------------------------------------------

SHARE RIGHTS

8. Subject to the provisions of the Companies Law, these Articles, the
Memorandum of Association, the Voting Agreement, the rules of the Designated
Stock Exchange, and to any special rights conferred on the holders of any shares
or class of shares, and without prejudice to Article 12 hereof, any share in the
Company (whether forming part of the present capital or not) may be issued with
or have attached thereto such rights or restrictions whether in regard to
dividend, voting, return of capital or otherwise as the Board may determine,
including without limitation on terms that they may be, or at the option of the
Company or the holder are, liable to be redeemed on such terms and in such
manner, including out of capital, as the Board may deem fit.

9. Subject to the Companies Law, these Articles, the Memorandum of Association,
the Voting Agreement, the rules of the Designated Stock Exchange, and any
special rights conferred on the holders of any shares or class of shares, any
preferred shares may be issued or converted into shares that, at a determinable
date or at the option of the Company or the holder, are liable to be redeemed on
such terms and in such manner as the Company before the issue or conversion may
by ordinary resolution of the Members determine. Where the Company purchases for
redemption a redeemable share, purchases not made through the market or by
tender shall be limited to a maximum price as may from time to time be
determined by the Board, either generally or with regard to specific purchases.
If purchases are by tender, tenders shall comply with applicable laws.

9A. The rights and restrictions attaching to the Ordinary Shares are as follows:

 

  (1) Income

Holders of Ordinary Shares shall be entitled to such dividends as the Directors
may in their absolute discretion lawfully declare in accordance with these
Articles from time to time.

 

  (2) Capital

Holders of Ordinary Shares shall be entitled to a return of capital on
liquidation, dissolution or winding-up of the Company (other than on a
conversion, redemption or purchase of shares, or an equity financing or series
of financings that do not constitute the sale of all or substantially all of the
shares of the Company).

 

  (3) Attendance at General Meetings and Voting

 

  (a) Holders of Ordinary Shares have the right to receive notice of, attend,
speak and vote at general meetings of the Company. Subject to the provisions of
this Article 9A, holders of Class A Ordinary Shares and Class B Ordinary Shares
shall at all times vote together as one class on all matters submitted to a vote
for Members’ consent. Each Class A Ordinary Share shall be entitled to one
(1) vote on all matters subject to a vote at general meetings of the Company,
and subject to Article 9A(4) each Class B Ordinary Share shall be entitled to
ten (10) votes on all matters subject to a vote at general meetings of the
Company.

 

13

 

 



--------------------------------------------------------------------------------

  (b) Reserved Matters. For so long as both Sohu and Tencent hold any share in
the Company and the Voting Agreement is still in effect, in addition to any
other vote or consent required by the Companies Law and other provisions in
these Articles, each of Sohu and Tencent shall, within its power, procure that,
for so long as Sohu or Tencent holds not less than 15% of the issued shares of
the Company (calculated on a fully diluted basis), consent from such Member
(“Required Consent”) shall be obtained for any action (whether by amendment of
these Articles or the Memorandum of Association, or otherwise, and whether in a
single transaction or a series of related transactions) that approves or effects
any of the following acts or matters; provided that where any of the following
acts or matters requires the approval of the shareholders of the Company in
accordance with the Companies Law, if the shareholders vote in favour of such
act or matter but the Required Consent has not been obtained, then the holders
of all classes of shares of the Company then in existence who vote against such
act or matter shall, collectively, have such number of votes as are equal to the
aggregate number of votes cast in favour of such act or matter plus one
(1) vote:

 

  (i) any Liquidation Event, or consent to any Liquidation Event;

 

  (ii) amendment, alteration or repeal any provision of these Articles or the
Memorandum of Association;

 

  (iii) any material changes to, or cessation of, any line of the Principal
Business;

 

  (iv) creation or authorization of the creation of, or issuance of or creation
of an obligation of the Company to issue, (i) additional Class B Ordinary Shares
or (ii) shares of (by reclassification or otherwise) any class or series that
are pari passu or senior in any respect to the Class A Ordinary Shares;

 

  (v) any transaction between any Group Company (on the one hand) and Sohu
and/or any of its Affiliates (on the other hand), other than transactions
entered into in the ordinary course of business on an arm’s length basis; and

 

  (vi) agreement or commitment to any of the foregoing.

 

14

 

 



--------------------------------------------------------------------------------

  (4) Change of Voting Power

 

  (a) Upon the occurrence of any of the following events (each, a “Triggering
Event”), each of the Class B Ordinary Shares shall be convertible, at the option
of the holder thereof, into an equivalent number of Class A Ordinary Share:

 

  (i) (A) a Change of Control of Sohu, (B) a Change of Control of Sohu.com Inc.,
or (C) a Change of Control of any other Person which results in Sohu.com Inc.
ceasing to have direct or indirect Control over Sohu, and in each case, such
Change of Control is not approved by the relevant board of directors of the
company subject to the Change of Control and, in any case, not approved by the
board of directors of Sohu.com Inc.;

 

  (ii) (A) a Change of Control of Sohu, (B) a Change of Control of Sohu.com
Inc., or (C) a Change of Control of any other Person which results in Sohu.com
Inc. ceasing to have direct or indirect Control over Sohu, and in each case,
such Change of Control results in one or more Tencent Restricted Person(s)
acquiring direct or indirect Control of Sohu Search;

 

  (iii) a majority of the members of (A) the Board; (B) the board of Sohu.com
Inc.; (C) the board of any other Person through which Sohu.com Inc. exercises
its direct or indirect Control over Sohu; or (D) the board of any “variable
interest entity” of (x) any Group Company, (y) Sohu.com Inc., or (z) any Person
through which Sohu.com Inc. exercises its direct or indirect Control over Sohu,
in any case consisting of Persons appointed or nominated by one or more Tencent
Restricted Person(s); or

 

  (iv) the Registration Agent is changed without Tencent’s prior written
consent.

 

  (b) In furtherance of the intent and purposes of Article 9A(4)(a),
notwithstanding the provisions of Article 9B (4)(c) providing that a Triggering
Event will terminate Articles 9B(1) and 9B(2):

 

  (i) Articles 9B(1) and 9B(2) will not be terminated until the end of the
period (the “Interim Period”) between the date of the occurrence of a Triggering
Event and the date on which the Company’s register of members has been updated
to reflect the conversion of all the Class B Ordinary Shares held by Sohu into
Class A Ordinary Shares pursuant to Article 9A(4)(a);

 

15

 

 



--------------------------------------------------------------------------------

  (ii) during the Interim Period, Articles 9B(1) and 9B(2) will be deemed to be
amended automatically, and without any action of any Person, such that during
such Interim Period, all rights of Sohu under Articles 9B(1) and 9B(2) shall be
completely vested in Tencent rather than in Sohu and, all references to Sohu
under Articles 9B(1) and 9B(2) (other than in Article 9B(1)(c) and with respect
to the first two (2) references to Sohu in Article 9B(2)(a)) hereof shall be
deemed to refer to Tencent; and

 

  (iii) Articles 9B(1) and 9B(2) will terminate as of the end of the Interim
Period.

 

  (c) Upon occurrence of a Triggering Event, Tencent may, pursuant to an
irrevocable power of attorney Sohu granted to Tencent, send a written notice to
the Registration Agent on behalf of Sohu to convert all the Class B Ordinary
Shares held by Sohu to Class A Ordinary Shares. Tencent shall send a copy of
such notice to the Company and Sohu at the same time it sends the notice to
Registration Agent. No other document or action shall be required by the
Registration Agent for the conversion of the Class B Ordinary Shares held by
Sohu to Class A Ordinary Shares.

 

  (d) Upon occurrence of a Triggering Event, if Tencent wishes to exercise its
rights under Article 9A(4)(b)(ii), it shall have the right to send a written
notice to the Registration Agent, with the Company and Sohu copied on such
notice, replacing the Sohu Directors with individuals appointed by Tencent.

 

  (e) In addition to the irrevocable instruction the Company has given to the
Registration Agent pursuant to Article 9A(4)(f) below, upon receipt of the
notice(s) from Tencent in respect of any share conversion and/or change of
directors, the Company shall cause its Registration Agent (i) to immediately
update the Company’s register of members and/or register of directors and
officers (as applicable, and subject to satisfaction of know-your-customer
requirements for any newly appointed directors) and (ii) to circulate to the
Company, Sohu and Tencent as soon as possible and in any event within two
Business Days the updated register(s) reflecting the share conversion and/or
director change(s) set forth in the notices issued by Tencent.

 

  (f) Prior to the effective date of these Articles, the Company has adopted
Board resolutions and sent an irrevocable instruction to the Registration Agent,
in each case in form and substance satisfactory to Tencent, authorizing the
Registration Agent to, upon receipt of a notice or instruction from Tencent
stating that a Triggering Event has occurred, accept the Tencent notice and,
without the further action on any other Person (i) convert all the Class B
Ordinary Shares held by Sohu to Class A Ordinary Shares and (ii) update the
register of directors and officers (as applicable). The Company shall not amend
or revoke such Board resolutions or irrevocable instruction, and shall not give
the Registration Agent any other instruction that may adversely affect any of
Tencent’s rights under this Article 9A(4).

 

16

 

 



--------------------------------------------------------------------------------

  (g) The Company shall not change its Registration Agent without Tencent’s
prior written consent.

 

  (h) Sohu shall notify the Company and Tencent as soon as it becomes aware that
a Triggering Event is expected to occur, and shall in any event notify the
Company and Tencent within three (3) Business Days after a Triggering Event has
occurred. Tencent may also notify the Company and Sohu as soon as it becomes
aware that a Triggering Event is expected to occur or has occurred.

 

  (5) Conversion

 

  (a) Each Class B Ordinary Share is convertible into one (1) Class A Ordinary
Share at any time by the holder thereof. In no event shall Class A Ordinary
Shares be convertible into Class B Ordinary Shares.

 

  (b) The Company shall give effect to any conversion pursuant to Article 9A(4)
by redeeming or repurchasing the Class B Ordinary Shares and in consideration
therefor issuing fully-paid Class A Ordinary Shares in equal number. The Class B
Ordinary Shares converted into Class A Ordinary Shares pursuant to Article 9A(4)
shall be cancelled and may not be reissued. The Company shall at all times keep
available out of its authorized but unissued Class A Ordinary Shares, solely for
the purpose of effecting the conversion of the Class B Ordinary Shares, such
number of its Class A Ordinary Shares as shall from time to time be sufficient
to effect the conversion of all outstanding Class B Ordinary Shares, and if at
any time the number of authorized but unissued Class A Ordinary Shares is not
sufficient to effect the conversion of all then outstanding Class B Ordinary
Shares, the Company shall take such corporate action as may, in accordance with
these Articles and the Companies Law, be necessary to increase its authorized
but unissued Class A Ordinary Shares to such number of shares as shall be
sufficient for such purposes.

9B Agreement to Vote between Sohu and Tencent

 

  (1) Board Composition. For as long as the Voting Agreement is in effect:

 

  (a) Each of Sohu and Tencent shall, in its capacity as a Member of the
Company, take such actions as may be required under applicable law, these
Articles, and the Memorandum of Association to vote or cause to be voted such
number of shares in the Company held by it or its Affiliates as is determined
pursuant to Article 9B(1)(b) or (c) below (as applicable) in favor of the
following composition of the Board:

 

17

 

 



--------------------------------------------------------------------------------

  (i) For three years following the effectiveness of these Articles, the Board
shall be constituted with seven (7) directors in total, three (3) of whom must
(w) be “Independent Directors” as defined in the NASDAQ Stock Market LLC Listing
Rules (the “NASDAQ Listing Rules”) or the New York Stock Exchange LLC Listed
Company Manual (the “NYSE Rules”), as applicable, or meet any applicable
exceptions in the NASDAQ Listing Rules or the NYSE Rules, as applicable,
(x) meet the criteria for independence set forth in Rule 10A-3 under the
Securities Exchange Act of 1934, (y) have not participated in the preparation of
the financial statements of the Company or any Subsidiary within the last three
years, and (z) be able to read and understand fundamental financial statements,
including the Company’s balance sheets, income statements and cash flow
statements (each such director, an “Independent Director” under these Articles);
in addition, at least one of such three Independent Directors must be someone
with financial sophistication as described in the NASDAQ Listing Rules or the
NYSE Rules, as applicable, and an “audit committee financial expert” as defined
in SEC Form 20-F; and among such seven (7) directors;

 

  (A) four (4) directors, which shall include at least two (2) directors
qualified as Independent Directors (and at least one of whom shall be someone
with financial sophistication and an “audit committee financial expert” as
described above), shall be appointed by Sohu to the Board (each, a “Sohu
Director”);

 

  (B) two (2) directors, which shall include at least one (1) director qualified
as an Independent Director, shall be appointed by Tencent to the Board (each, a
“Tencent Director”); and

 

  (C) the then chief executive officer of the Company shall be appointed to be a
director; and

 

  (ii) After the third (3rd) year anniversary of the effectiveness of these
Articles, the Board composition may be changed as proposed by Sohu, and Tencent
will give its consent to such changes as and to the extent needed and as
specified in the Voting Agreement (whether in its capacity as a Member of the
Company or through its designee(s) on the Board), provided that Tencent shall
always be entitled to appoint at least one (1) director to the Board.

 

  (b) Subject to Article 9B(3) below, the number of shares in the Company that
Tencent shall vote, or cause to be voted, in accordance with Article 9B(1)(a)
shall be 45,578,896 Class B Ordinary Shares.

 

18

 

 



--------------------------------------------------------------------------------

  (c) The number of shares in the Company that Sohu shall vote, or cause to be
voted, in accordance with Article 9B(1)(a) shall be all the shares it and its
Affiliates hold in the Company at the time of the vote.

 

  (2) Removal and Replacement of Directors.

 

  (a) Subject to Article 9A(4)(b), for so long as Sohu, Tencent and their
respective Affiliates hold, in the aggregate, more than 50% of the voting power
of the Company:

 

  (i) Sohu shall be entitled to appoint, remove and replace any Sohu Director,
with or without cause; and

 

  (ii) Tencent shall be entitled to appoint, remove and replace any Tencent
Director, with or without cause;

in each case by Sohu or Tencent (as applicable) depositing a notification of
appointment or removal to the Registration Agent (with a copy to the Office) and
without the need of obtaining any Member or Board approval, the Registration
Agent shall, and the Company shall direct its Registration Agent to, update the
Company’s register of directors and officers accordingly and without delay.

 

  (b) In addition, if at any time following the third (3rd) year anniversary of
the effectiveness of these Articles, Sohu determines that it would like to
change the composition of the Board in accordance with Article 9B(1) (a)(ii),
Sohu will be entitled to either increase or decrease the size of the Board and
appoint at least a majority of the members of the Board and (i) remove and
replace any director so appointed and elected, in each case by depositing a
notification of appointment or removal at Registration Agent (with a copy to the
Office) and (ii) remove any Tencent Director as and to the extent necessary to
permit the Sohu Directors to constitute a majority of the directors of the
Board, in each case without further action or ratification by the Company or any
shareholders of the Company, whereupon the maximum number of directors shall
automatically increase or decrease accordingly and the Company shall, or shall
direct its Registration Agent to, update the register of directors and officers
accordingly and without delay, provided that, (x) for so long as the Voting
Agreement is in effect, Tencent shall always be entitled to appoint at least one
(1) director to the Board, and (y) for so long as the Voting Agreement is in
effect, if at any time there is more than one

(1) Tencent Director and Sohu wishes to remove one or more Tencent Directors
pursuant to this Article 9B

(2)(b), Tencent shall be entitled to designate the Tencent Director, or Tencent
Directors, to be so removed.

 

19

 

 



--------------------------------------------------------------------------------

  (3) Suspension and Conditional Reversion

 

  (a) If at any time Sohu and its Affiliate(s) hold in the aggregate more than
50% of the voting power of the Company without the application of the provisions
of Articles 9B(1) and 9B(2) (a “Suspension Event”), subject always to the right
of Tencent to have at least one (1) director elected to the Board for so long as
the Voting Agreement is in effect, Articles 9B(1) and 9B(2) shall be suspended
and shall have no further force or effect,

 

  (i) provided that, if Sohu and its Affiliate(s) hold in the aggregate 50% or
less of the voting power of the Company without the application of the
provisions of Articles 9B(1) and 9B(2) (a “Reversion Event”) at any time that is
(A) during the five (5)-year period following the effectiveness of these
Articles and (B) after the occurrence of a Suspension Event, and if none of the
events provided in Article 9B(4) has occurred, Articles 9B(1) and 9B(2) shall
again become effective from the date of such Reversion Event until the date on
which a Suspension Event occurs again, and

 

  (ii) provided further that, the number of shares in the Company that Tencent
shall be required to vote or cause to be voted in accordance with Article
9B(1)(a) shall be the lower of (A) 45,578,896 Class B Ordinary Shares and
(B) the number of the Class B Ordinary Shares held by Tencent and its Affiliates
which, together with the voting power of all shares in the Company held by Sohu
and its Affiliate(s) at the time of the vote, gives Sohu and its Affiliate(s) in
the aggregate 50.1% of the voting power of the Company at any general meeting of
the shareholders of the Company.

 

  (b) For the avoidance of doubt, this Article 9B(3) may apply on multiple
occasions until the fifth year anniversary of the date of the effectiveness of
these Articles.

 

  (4) Termination of the Agreement to Vote. Notwithstanding any other provision
contained herein, Articles 9B(1) and 9B(2) shall terminate upon the earlier to
occur of:

 

  (a) Dr. Charles Zhang both ceasing to be the chairman of Sohu.com Inc. and
ceasing to be the single largest beneficial owner of the outstanding equity
shares of Sohu.com Inc. (which, for the avoidance of doubt, includes shares in
Sohu.com Inc. that are held by Photon or any other Person so long as Dr. Charles
Zhang Controls Photon or such other Person);

 

  (b) Sohu and its Affiliate(s) having Transferred in aggregate (whether
directly or indirectly) to Persons other than Sohu’s Permitted Transferees 30%
or more of the Class B Ordinary Shares held by Sohu and its Permitted
Transferee(s) on the date of the effectiveness of these Articles;

 

20

 

 



--------------------------------------------------------------------------------

  (c) the occurrence of a Triggering Event (subject to the terms of Article
9A(4)(b));

 

  (d) Tencent ceasing to own any Class B Ordinary Shares;

 

  (e) the fifth year anniversary of the date of the effectiveness of these
Articles if a Suspension Event has occurred and is continuing on such date; and

 

  (f) the Company does not comply with Article 9A(4)(f).

VARIATION OF RIGHTS

10. Subject to the Companies Law, these Articles and the Voting Agreement and
without prejudice to Article 8, all or any of the special rights for the time
being attached to the shares or any class of shares may, unless otherwise
provided by the terms of issue of the shares of that class, from time to time
(whether or not the Company is being wound up) be varied, modified or abrogated
with the sanction of a special resolution passed at a separate general meeting
of the holders of the shares of that class. To every such separate general
meeting all the provisions of these Articles relating to general meetings of the
Company shall, mutatis mutandis, apply, but so that:

 

  (1) the necessary quorum (whether at a separate general meeting or at its
adjourned meeting) shall be a person or persons or (in the case of a Member
being a corporation) its duly authorized representative together holding or
representing by proxy not less than fifty percent (50%) of the voting rights
represented by the issued voting shares in the Company throughout the meeting;

 

  (2) every holder of shares of the class shall be entitled to the number of
vote(s) on poll for every such share held by him, her, or it which vote(s) such
share is entitled to pursuant to these Articles; and

 

  (3) any holder of shares of the class present in person or by proxy or
authorised representative may demand a poll.

11. The special rights conferred upon the holders of any shares or class of
shares shall not, unless otherwise expressly provided in the rights attaching to
or the terms of issue of such shares, be deemed to be varied, modified or
abrogated by the creation or issue of further shares ranking pari passu
therewith.

 

21

 

 



--------------------------------------------------------------------------------

SHARES

12. Subject to the Companies Law, these Articles, the Voting Agreement, the
Securities Act, the Exchange Act, and, where applicable, the rules of the
Designated Stock Exchange and without prejudice to any special rights or
restrictions for the time being attached to any shares or any class of shares:

 

  (1) The unissued shares of the Company (whether forming part of the original
or any increased capital) shall be at the disposal of the Board, which may
offer, allot, grant options over or otherwise dispose of them to such persons,
at such times and for such consideration and upon such terms and conditions as
the Board may in its absolute discretion determine but so that no shares shall
be issued at a discount. In particular and without prejudice to the generality
of the foregoing, the Board is hereby empowered to authorize by resolution or
resolutions from time to time the issuance of one or more classes or series of
preferred shares and to fix the designations, powers, preferences and relative,
participating, optional and other rights, if any, and the qualifications,
limitations and restrictions thereof, if any, including, without limitation, the
number of shares constituting each such class or series, dividend rights,
conversion rights, redemption privileges, voting powers, full or limited or no
voting powers, and liquidation preferences, and to increase or decrease the size
of any such class or series (but not below the number of shares of any class or
series of preferred shares then outstanding) to the extent permitted by the
Companies Law and these Articles. Without limiting the generality of the
foregoing, the resolution or resolutions providing for the establishment of any
class or series of preferred shares may, to the extent permitted by law, provide
that such class or series shall be superior to, rank equally with or be junior
to the preferred shares of any other class or series,

 

  (2) Neither the Company nor the Board shall be obliged, when making or
granting any allotment of, offer of, option over or disposal of shares, to make,
or make available, any such allotment, offer, option or shares to Members or
others with registered addresses in any particular territory or territories
being a territory or territories where, in the absence of a registration
statement or other special formalities, would or might, in the opinion of the
Board, be unlawful or impracticable. Members affected as a result of the
foregoing sentence shall not be, or be deemed to be, a separate class of members
for any purpose whatsoever. Except as otherwise expressly provided in the
resolution or resolutions providing for the establishment of any class or series
of preferred shares, no vote of the holders of preferred shares of or ordinary
shares shall be a prerequisite to the issuance of any shares of any class or
series of the preferred shares authorized by and complying with the conditions
of these Articles, the Memorandum of Association and the Voting Agreement, and

 

  (3) The Board may issue options, warrants or convertible securities or
securities of similar nature conferring the right upon the holders thereof to
subscribe for, purchase or receive any class of shares or securities in the
capital of the Company on such terms as it may from time to time determine.

13. The Company may in connection with the issue of any shares exercise all
powers of paying commission and brokerage conferred or permitted by the
Companies Law. Subject to the Companies Law, the commission may be satisfied by
the payment of cash or by the allotment of fully or partly paid shares or partly
in one and partly in the other.

 

22

 

 



--------------------------------------------------------------------------------

14. Except as required by law, no person shall be recognised by the Company as
holding any share upon any trust and the Company shall not be bound by or
required in any way to recognise (even when having notice thereof) any
equitable, contingent, future or partial interest in any share or any fractional
part of a share or (except only as otherwise provided by these Articles or by
law) any other rights in respect of any share except an absolute right to the
entirety thereof in the registered holder.

15. Subject to the Companies Law, these Articles, and the Voting Agreement, the
Securities Act, and the Exchange Act and without prejudice to any special rights
or restrictions for the time being attached to any shares or any class of
shares, the Board may at any time after the allotment of shares but before any
person has been entered in the Register as the holder, recognise a renunciation
thereof by the allottee in favour of some other person and may accord to any
allottee of a share a right to effect such renunciation upon and subject to such
terms and conditions as the Board considers fit to impose.

SHARE CERTIFICATES

16. Every share certificate shall be issued under the Seal or a facsimile
thereof or with the Seal printed thereon and shall specify the number and class
and distinguishing numbers (if any) of the shares to which it relates, and the
amount paid up thereon and may otherwise be in such form as the Directors may
from time to time determine. No certificate shall be issued representing shares
of more than one class. The Board may by resolution determine whether shares
will be certificated and, either generally or in any particular case or cases,
that any signatures on any such certificates (or certificates in respect of
other securities) need not be autographic but may be affixed to such
certificates by some mechanical means or may be printed thereon.

17. (1) In the case of a share held jointly by several persons, the Company
shall not be bound to issue more than one certificate therefor and delivery of a
certificate to one of several joint holders shall be sufficient delivery to all
such holders.

(2) Where a share stands in the names of two or more persons, the person first
named in the Register shall as regards service of notices and, subject to the
provisions of these Articles, all or any other matters connected with the
Company, except the transfer of the shares, be deemed the sole holder thereof.

18. Every person whose name is entered, upon an allotment of shares, as a Member
in the Register shall be entitled, without payment, to receive one certificate
for all such shares of any one class or several certificates each for one or
more of such shares of such class upon payment for every certificate after the
first of such reasonable out-of-pocket expenses as the Board from time to time
determines.

19. Share certificates, if any, shall be issued within the relevant time limit
as prescribed by the Companies Law or as the Designated Stock Exchange may from
time to time determine, whichever is the shorter, after allotment or, except in
the case of a transfer which the Company is for the time being entitled to
refuse to register and does not register, after lodgment of a transfer with the
Company.

 

23

 

 



--------------------------------------------------------------------------------

20. (1) Upon every transfer of shares, if applicable, the certificate held by
the transferor shall be given up to be cancelled, and shall forthwith be
cancelled accordingly, and a new certificate shall be issued to the transferee
in respect of the shares transferred to him at such fee as is provided in
paragraph (2) of this Article. If any of the shares included in the certificate
so given up shall be retained by the transferor a new certificate for the
balance shall be issued to him at the aforesaid fee payable by the transferor to
the Company in respect thereof.

(2) The fee referred to in paragraph (1) above shall be an amount not exceeding
the relevant maximum amount as the Designated Stock Exchange may from time to
time determine provided that the Board may at any time determine a lower amount
for such fee.

21. If a share certificate is damaged or defaced or alleged to have been lost,
stolen or destroyed a new certificate representing the same shares may be issued
to the relevant Member upon request and on payment of such fee as the Company
may determine and, subject to compliance with such terms (if any) as to evidence
and indemnity and to payment of the costs and reasonable out-of-pocket expenses
of the Company in investigating such evidence and preparing such indemnity as
the Board may think fit and, in case of damage or defacement, on delivery of the
old certificate to the Company provided always that where share warrants have
been issued, no new share warrant shall be issued to replace one that has been
lost unless the Board has determined that the original has been destroyed.

21A. Notwithstanding anything herein contained, any class of shares may be held
in uncertificated form and, if permitted by the Companies Law, the transfer of
title to such shares may be and in accordance with such regulations as the Board
may determine from time to time. Any provision in these Articles which is in any
respect inconsistent with the holding of shares of any class in uncertificated
form and the transfer of title to such shares shall not apply.

LIEN

22. The Company shall have a first and paramount lien on every share (not being
a fully paid share) for all moneys (whether presently payable or not) called or
payable at a fixed time in respect of that share. The Company shall also have a
first and paramount lien on every share (not being a fully paid share)
registered in the name of a Member (whether or not jointly with other Members)
for all amounts of money presently payable by such Member or his estate to the
Company whether the same shall have been incurred before or after notice to the
Company of any equitable or other interest of any person other than such member,
and whether the period for the payment or discharge of the same shall have
actually arrived or not, and notwithstanding that the same are joint debts or
liabilities of such Member or his estate and any other person, whether a Member
or not. The Company’s lien on a share shall extend to all dividends or other
moneys payable thereon or in respect thereof. The Board may at any time,
generally or in any particular case, waive any lien that has arisen or declare
any share exempt in whole or in part, from the provisions of this Article.

 

24

 

 



--------------------------------------------------------------------------------

23. Subject to these Articles, the Company may sell in such manner as the Board
determines any share on which the Company has a lien, but no sale shall be made
unless some sum in respect of which the lien exists is presently payable, or the
liability or engagement in respect of which such lien exists is liable to be
presently fulfilled or discharged nor until the expiration of fourteen
(14) clear days after a notice in writing, stating and demanding payment of the
sum presently payable, or specifying the liability or engagement and demanding
fulfilment or discharge thereof and giving notice of the intention to sell in
default, has been served on the registered holder for the time being of the
share or the person entitled thereto by reason of his death or bankruptcy.

24. The net proceeds of the sale shall be received by the Company and applied in
or towards payment or discharge of the debt or liability in respect of which the
lien exists, so far as the same is presently payable, and any residue shall
(subject to a like lien for debts or liabilities not presently payable as
existed upon the share prior to the sale) be paid to the person entitled to the
share at the time of the sale. To give effect to any such sale the Board may
authorise some person to transfer the shares sold to the purchaser thereof. The
purchaser shall be registered as the holder of the shares so transferred and he
shall not be bound to see to the application of the purchase money, nor shall
his title to the shares be affected by any irregularity or invalidity in the
proceedings relating to the sale.

CALLS ON SHARES

25. Subject to these Articles and to the terms of allotment, the Board may from
time to time make calls upon the Members in respect of any moneys unpaid on
their shares (whether on account of the nominal value of the shares or by way of
premium), and each Member shall (subject to being given at least fourteen
(14) clear days’ Notice specifying the time and place of payment) pay to the
Company as required by such notice the amount called on his shares. A call may
be extended, postponed or revoked in whole or in part as the Board determines
but no Member shall be entitled to any such extension, postponement or
revocation except as a matter of grace and favour.

26. A call shall be deemed to have been made at the time when the resolution of
the Board authorising the call was passed and may be made payable either in one
lump sum or by instalments.

27. A person upon whom a call is made shall remain liable for calls made upon
him notwithstanding the subsequent transfer of the shares in respect of which
the call was made. The joint holders of a share shall be jointly and severally
liable to pay all calls and instalments due in respect thereof or other moneys
due in respect thereof.

28. If a sum called in respect of a share is not paid before or on the day
appointed for payment thereof, the person from whom the sum is due shall pay
interest on the amount unpaid from the day appointed for payment thereof to the
time of actual payment at such rate (not exceeding twenty percent (20%) per
annum) as the Board may determine, but the Board may in its absolute discretion
waive payment of such interest wholly or in part.

 

25

 

 



--------------------------------------------------------------------------------

29. No Member shall be entitled to receive any dividend or bonus or to be
present and vote (save as proxy for another Member) at any general meeting
either personally or by proxy, or be reckoned in a quorum, or exercise any other
privilege as a Member until all calls or instalments due by him to the Company,
whether alone or jointly with any other person, together with interest and
expenses (if any) shall have been paid.

30. On the trial or hearing of any action or other proceedings for the recovery
of any money due for any call, it shall be sufficient to prove that the name of
the Member sued is entered in the Register as the holder, or one of the holders,
of the shares in respect of which such debt accrued, that the resolution making
the call is duly recorded in the minute book, and that notice of such call was
duly given to the Member sued, in pursuance of these Articles; and it shall not
be necessary to prove the appointment of the Directors who made such call, nor
any other matters whatsoever, but the proof of the matters aforesaid shall be
conclusive evidence of the debt.

31. Any amount payable in respect of a share upon allotment or at any fixed
date, whether in respect of nominal value or premium or as an instalment of a
call, shall be deemed to be a call duly made and payable on the date fixed for
payment and if it is not paid the provisions of these Articles shall apply as if
that amount had become due and payable by virtue of a call duly made and
notified.

32. On the issue of shares the Board may differentiate between the allottees or
holders as to the amount of calls to be paid and the times of payment.

33. The Board may, if it thinks fit, receive from any Member willing to advance
the same, and either in money or money’s worth, all or any part of the moneys
uncalled and unpaid or instalments payable upon any shares held by him and upon
all or any of the moneys so advanced (until the same would, but for such
advance, become presently payable) pay interest at such rate (if any) as the
Board may decide. The Board may at any time repay the amount so advanced upon
giving to such Member not less than one (1) month’s Notice of its intention in
that behalf, unless before the expiration of such notice the amount so advanced
shall have been called up on the shares in respect of which it was advanced.
Such payment in advance shall not entitle the holder of such share or shares to
participate in respect thereof in a dividend subsequently declared.

FORFEITURE OF SHARES

34. (1) If a call remains unpaid after it has become due and payable the Board
may give to the person from whom it is due not less than fourteen (14) clear
days’ Notice:

 

  (a) requiring payment of the amount unpaid together with any interest which
may have accrued and which may still accrue up to the date of actual payment;
and

 

  (b) stating that if the Notice is not complied with the shares on which the
call was made will be liable to be forfeited.

 

26

 

 



--------------------------------------------------------------------------------

(2) If the requirements of any such Notice are not complied with, any share in
respect of which such Notice has been given may at any time thereafter, before
payment of all calls and interest due in respect thereof has been made, be
forfeited by a resolution of the Board to that effect, and such forfeiture shall
include all dividends and bonuses declared in respect of the forfeited share but
not actually paid before the forfeiture.

35. When any share has been forfeited, notice of the forfeiture shall be served
upon the person who was before forfeiture the holder of the share. No forfeiture
shall be invalidated by any omission or neglect to give such Notice.

36. The Board may accept the surrender of any share liable to be forfeited
hereunder and, in such case, references in these Articles to forfeiture will
include surrender.

37. Any share so forfeited shall be deemed the property of the Company and may
be sold, re-allotted or otherwise disposed of to such person, upon such terms
and in such manner as the Board determines, and at any time before a sale,
re-allotment or disposition the forfeiture may be annulled by the Board on such
terms as the Board determines.

38. A person whose shares have been forfeited shall cease to be a Member in
respect of the forfeited shares but nevertheless shall remain liable to pay the
Company all moneys which at the date of forfeiture were presently payable by him
to the Company in respect of the shares, with (if the Directors shall in their
discretion so require) interest thereon from the date of forfeiture until
payment at such rate (not exceeding twenty percent (20%) per annum) as the Board
determines. The Board may enforce payment thereof if it thinks fit, and without
any deduction or allowance for the value of the forfeited shares, at the date of
forfeiture, but his liability shall cease if and when the Company shall have
received payment in full of all such moneys in respect of the shares. For the
purposes of this Article any sum which, by the terms of issue of a share, is
payable thereon at a fixed time which is subsequent to the date of forfeiture,
whether on account of the nominal value of the share or by way of premium, shall
notwithstanding that time has not yet arrived be deemed to be payable at the
date of forfeiture, and the same shall become due and payable immediately upon
the forfeiture, but interest thereon shall only be payable in respect of any
period between the said fixed time and the date of actual payment.

39. A declaration by a Director or the Secretary that a share has been forfeited
on a specified date shall be conclusive evidence of the facts therein stated as
against all persons claiming to be entitled to the share, and such declaration
shall (subject to the execution of an instrument of transfer by the Company if
necessary) constitute a good title to the share, and the person to whom the
share is disposed of shall be registered as the holder of the share and shall
not be bound to see to the application of the consideration (if any), nor shall
his title to the share be affected by any irregularity in or invalidity of the
proceedings in reference to the forfeiture, sale or disposal of the share. When
any share shall have been forfeited, notice of the declaration shall be given to
the Member in whose name it stood immediately prior to the forfeiture, and an
entry of the forfeiture, with the date thereof, shall forthwith be made in the
register, but no forfeiture shall be in any manner invalidated by any omission
or neglect to give such notice or make any such entry.

 

27

 

 



--------------------------------------------------------------------------------

40. Notwithstanding any such forfeiture as aforesaid the Board may at any time,
before any shares so forfeited shall have been sold, re-allotted or otherwise
disposed of, permit the shares forfeited to be bought back upon the terms of
payment of all calls and interest due upon and expenses incurred in respect of
the share, and upon such further terms (if any) as it thinks fit.

41. The forfeiture of a share shall not prejudice the right of the Company to
any call already made or instalment payable thereon.

42. The provisions of these Articles as to forfeiture shall apply in the case of
non-payment of any sum which, by the terms of issue of a share, becomes payable
at a fixed time, whether on account of the nominal value of the share or by way
of premium, as if the same had been payable by virtue of a call duly made and
notified.

REGISTER OF MEMBERS

43. (1) The Company shall keep in one or more books a Register of its Members
and shall enter therein the following particulars, that is to say:

 

  (a) the name and address of each Member, the number and class of shares held
by him and the amount paid or agreed to be considered as paid on such shares;

 

  (b) the date on which each person was entered in the Register; and

 

  (c) the date on which any person ceased to be a Member.

(2) The Company may keep an overseas or local or other branch register of
Members resident in any place, and the Board may make and vary such regulations
as it determines in respect of the keeping of any such register and maintaining
a Registration Office in connection therewith.

44. The Register and branch register of Members, as the case may be, shall be
open to inspection for such times and on such days as the Board shall determine
by Members without charge or by any other person, upon a maximum payment of
$2.50 or such other sum specified by the Board, at the Office or such other
place at which the Register is kept in accordance with the Companies Law or, if
appropriate, upon a maximum payment of $1.00 or such other sum specified by the
Board at the Registration Office. The Register including any overseas or local
or other branch register of Members may, after notice has been given by
advertisement in an appointed newspaper or any other newspapers in accordance
with the requirements of the Designated Stock Exchange or by any electronic
means in such manner as may be accepted by the Designated Stock Exchange to that
effect, be closed at such times or for such periods not exceeding in the whole
thirty (30) days in each year as the Board may determine and either generally or
in respect of any class of shares.

 

28

 

 



--------------------------------------------------------------------------------

RECORD DATES

45. (1)For the purpose of determining the Members entitled to notice of or to
vote at any general meeting, or any adjournment thereof, or entitled to express
consent to corporate action in writing without a meeting, or entitled to receive
payment of any dividend or other distribution or allotment of any rights, or
entitled to exercise any rights in respect of any change, conversion or exchange
of shares or for the purpose of any other lawful action, the Board may fix, in
advance, a date as the record date for any such determination of Members, which
date shall not be more than sixty (60) days nor less than ten (10) days before
the date of such meeting, nor more than sixty (60) days prior to any other such
action.

(2) If the Board does not fix a record date for any general meeting, the record
date for determining the Members entitled to a notice of or to vote at such
meeting shall be at the close of business on the day next preceding the day on
which notice is given, or, if in accordance with these Articles notice is
waived, at the close of business on the day next preceding the day on which the
meeting is held. If corporate action without a general meeting is to be taken,
the record date for determining the Members entitled to express consent to such
corporate action in writing, when no prior action by the Board is necessary,
shall be the first date on which a signed written consent setting forth the
action taken or proposed to be taken is delivered to the Company by delivery to
its head office. The record date for determining the Members for any other
purpose shall be at the close of business on the day on which the Board adopts
the resolution relating thereto.

(3) A determination of the Members of record entitled to notice of or to vote at
a meeting of the Members shall apply to any adjournment of the meeting;
provided, however, that the Board may fix a new record date for the adjourned
meeting.

TRANSFER OF SHARES

46. Subject to these Articles, and in particular Articles 9, 9A and 46A, any
Member may transfer all or any of his shares by an instrument of transfer in the
usual or common form or in a form prescribed by the Designated Stock Exchange or
in any other form approved by the Board and may be under hand or, if the
transferor or transferee is a clearing house or its nominee(s), by hand or by
machine imprinted signature or by such other manner of execution as the Board
may approve from time to time.

46A. Transfer Restrictions Applicable to Class B Ordinary Shares.

 

  (1) Limitation on Transfers. No holder of Class B Ordinary Shares may sell,
give, assign, hypothecate, pledge, encumber, grant a security interest in, or
otherwise dispose of, or suffer to exist (whether by operation of law or
otherwise) any Encumbrance on, any share in the Company or any right, title or
interest (including legal, beneficial or economic interest) therein or thereto
(each, a “Transfer”) if prohibited or restricted by these Articles. Any attempt
to Transfer any Class B Ordinary Shares in violation of these Articles shall be
null and void ab initio, and the Company shall not register any such Transfer.

 

29

 

 



--------------------------------------------------------------------------------

  (2) Transfers in Compliance with Law. Notwithstanding any other provision of
these Articles, no Transfer may be made pursuant to this this Article 46A unless
(a) the Transfer complies in all respects with the other applicable provisions
of the Memorandum and these Articles and the Voting Agreement and (b) the
Transfer complies in all respects with applicable securities laws. If requested
by the Company in its reasonable discretion, an opinion of counsel to the
transferring Member shall be supplied to the Company, at the transferring
Member’s expense, to the effect that such Transfer complies with applicable
securities laws.

 

  (3) Post-Lock-up Period Restrictions. Without prejudice to any other
provision, upon and after expiration of any applicable lock-up period following
the date of the effectiveness of these Articles,

 

  (a) if a holder of Class B Ordinary Shares proposes to Transfer any of its
Class B Ordinary Shares to a Permitted Transferee, prior to and as a condition
to such Transfer, the Permitted Transferee shall agree in writing to be bound by
the terms and conditions of the Voting Agreement pursuant to a joinder
substantially in the form attached to the Voting Agreement as Exhibit 2 and an
irrevocable power of attorney in the form attached to the Voting Agreement as
Exhibit 3; a “Permitted Transferee” shall mean, in the case of Sohu, a
wholly-owned Subsidiary of Sohu.com Inc., and, in the case of Tencent, a
wholly-owned Subsidiary of Tencent Holdings Limited; and if at any time a
Permitted Transferee ceases to be a Permitted Transferee, such Person shall
immediately transfer all of the Class B Ordinary Shares in which it holds any
interest to a Permitted Transferee;

 

  (b) if a holder of Class B Ordinary Shares proposes to Transfer any of its
Class B Ordinary Shares to any Person other than a Permitted Transferee, prior
to and as a condition to such Transfer, subject to Article 46A(7), the
Transferring Member shall render to the Company for conversion into Class A
Ordinary Shares, and the Company shall cancel, the Class B Ordinary Shares to be
Transferred, and the Company shall issue an equivalent number of Class A
Ordinary Shares to such Member or its transferee;

 

  (c) notwithstanding Article 46(A)(4)(b), a Member may pledge to, or grant a
security interest in for the benefit of, any Person, whether or not such Person
is a Permitted Transferee, any of its Class B Ordinary Shares as collateral to
secure such Member’s or its Affiliate’s repayment and performance of one or more
bona fide loans to such Member or such Affiliate by such Person without
triggering the requirements of conversion by such Member of the Class B Ordinary
Shares subject to such pledge or such security interest under Article 46A(4)(b);
provided however, if any disposition of any Class B Ordinary Shares (including
creation of any pledge or any security interest over such Shares) to any Person
other than a Permitted Transferee will result in the Member that holds such
Shares immediately before such disposition being unable to exercise at its own
discretion the voting power of any such Shares, then Article 46A(4)(b) shall
apply to such disposition, and prior to and as a condition to such disposition,
such Member must render such Shares for conversion into, and cancellation by the
Company in exchange for the issuance of, an equivalent number of Class A
Ordinary Shares to it or the Person it will dispose of such Shares to.

 

30

 

 



--------------------------------------------------------------------------------

  (4) No Transfer to Restricted Persons. Without the prior written consent of
Sohu, Tencent shall not Transfer any shares in the Company to any Sohu
Restricted Person. Without the prior written consent of Tencent, Sohu shall not
Transfer any shares in the Company to any Tencent Restricted Person.

 

  (5) Avoidance of Restrictions. The Transfer restrictions in this Article 46A
shall not be capable of being avoided by the holding of shares in the Company
indirectly through a company or other entity that can itself be sold in order to
dispose of an interest in such shares free of such restrictions. Any transfer or
other disposal of any right, title or interest (including legal, beneficial or
economic) in any shares (or other interest) resulting in any Change of Control
of Sohu or Tencent or of any Person having Control over Sohu or Tencent shall be
treated as being a Transfer of the shares in the Company held by Sohu or Tencent
(as applicable), and the provisions of this Article 46A that apply in respect of
the Transfer of shares in the Company shall thereupon apply in respect of such
Company shares so held; provided, that a Change of Control of Sohu.com Inc. that
does not otherwise constitute a “Triggering Event” under Article 9A(4)(a) will
not in and of itself be treated as Transfer of shares in the Company.

 

  (6) The Company may effect the conversion of the Class B Ordinary Shares in
any manner available under the Companies Law or applicable law, including
redeeming or repurchasing the Class B Ordinary Shares and applying the proceeds
thereof towards the payment for the same number of Class A Ordinary Shares to be
issued immediately after the redemption or repurchase of such Class B Ordinary
Shares.

47. The instrument of transfer shall be executed by or on behalf of the
transferor and the transferee provided that the Board may dispense with the
execution of the instrument of transfer by the transferee in any case which it
thinks fit in its discretion to do so. Without prejudice to the last preceding
Article, the Board may also resolve, either generally or in any particular case,
upon request by either the transferor or transferee, to accept mechanically
executed transfers. The transferor shall be deemed to remain the holder of the
share until the name of the transferee is entered in the Register in respect
thereof. Nothing in these Articles shall preclude the Board from recognising a
renunciation of the allotment or provisional allotment of any share by the
allottee in favour of some other person.

48. (1) The Board may, in its absolute discretion, and without giving any reason
therefor, refuse to register a transfer of any share (not being a fully paid up
share) to a person of whom it does not approve, or any share issued under any
share incentive scheme for employees upon which a restriction on transfer
imposed thereby still subsists, and it may also, without prejudice to the
foregoing generality, refuse to register a transfer of any share to more than
four joint holders or a transfer of any share (not being a fully paid up share)
on which the Company has a lien.

 

31

 

 



--------------------------------------------------------------------------------

(2) The Board in so far as permitted by any applicable law may, in its absolute
discretion, at any time and from time to time transfer any share upon the
Register to any branch register or any share on any branch register to the
Register or any other branch register. In the event of any such transfer, the
shareholder requesting such transfer shall bear the cost of effecting the
transfer unless the Board otherwise determines.

(3) Unless the Board otherwise agrees (which agreement may be on such terms and
subject to such conditions as the Board in its absolute discretion may from time
to time determine, and which agreement the Board shall, without giving any
reason therefor, be entitled in its absolute discretion to give or withhold), no
shares upon the Register shall be transferred to any branch register nor shall
shares on any branch register be transferred to the Register or any other branch
register and all transfers and other documents of title shall be lodged for
registration, and registered, in the case of any shares on a branch register, at
the relevant Registration Office, and, in the case of any shares on the
Register, at the Office or such other place at which the Register is kept in
accordance with the Companies Law.

49. Without limiting the generality of the last preceding Article, the Board may
decline to recognise any instrument of transfer unless:

(1) a fee of such maximum sum as the Designated Stock Exchange may determine to
be payable or such lesser sum as the Board may from time to time require is paid
to the Company in respect thereof;

(2) the instrument of transfer is in respect of only one class of share;

(3) the instrument of transfer is lodged at the Office or such other place at
which the Register is kept in accordance with the Companies Law or the
Registration Office (as the case may be) accompanied by the relevant share
certificate(s) (if the Company issued any such share certificate(s) before) and
such other evidence as the Board may reasonably require to show the right of the
transferor to make the transfer (and, if the instrument of transfer is executed
by some other person on his behalf, the authority of that person so to do); and

(4) if applicable, the instrument of transfer is duly and properly stamped.

50. If the Board refuses to register a transfer of any share, it shall, within
two months after the date on which the transfer was lodged with the Company,
send to each of the transferor and transferee notice of the refusal.

51. The registration of transfers of shares or of any class of shares may, after
notice has been given by advertisement in any newspapers or by any other means
in accordance with the requirements of the Designated Stock Exchange to that
effect, be suspended at such times and for such periods (not exceeding in the
whole thirty (30) days in any year) as the Board may determine.

 

32

 

 



--------------------------------------------------------------------------------

TRANSMISSION OF SHARES

52. If a Member dies, the survivor or survivors where the deceased was a joint
holder, and his legal personal representatives where he was a sole or only
surviving holder, will be the only persons recognised by the Company as having
any title to his interest in the shares; but nothing in this Article will
release the estate of a deceased Member (whether sole or joint) from any
liability in respect of any share which had been solely or jointly held by him.

53. Any person becoming entitled to a share in consequence of the death or
bankruptcy or winding-up of a Member may, upon such evidence as to his title
being produced as may be required by the Board, elect either to become the
holder of the share or to have some person nominated by him registered as the
transferee thereof. If he elects to become the holder he shall notify the
Company in writing either at the Registration Office or Office, as the case may
be, to that effect. If he elects to have another person registered he shall
execute a transfer of the share in favour of that person. The provisions of
these Articles relating to the transfer and registration of transfers of shares
shall apply to such notice or transfer as aforesaid as if the death or
bankruptcy of the Member had not occurred and the notice or transfer were a
transfer signed by such Member.

54. A person becoming entitled to a share by reason of the death or bankruptcy
or winding-up of a Member shall be entitled to the same dividends and other
advantages to which he would be entitled if he were the registered holder of the
share. However, the Board may, if it thinks fit, withhold the payment of any
dividend payable or other advantages in respect of such share until such person
shall become the registered holder of the share or shall have effectually
transferred such share, but, subject to the requirements of Article 71(2) being
met, such a person may vote at meetings.

UNTRACEABLE MEMBERS

55. (1) Without prejudice to the rights of the Company under paragraph (2) of
this Article, the Company may cease sending cheques for dividend entitlements or
dividend warrants by post if such cheques or warrants have been left uncashed on
two consecutive occasions. However, the Company may exercise the power to cease
sending cheques for dividend entitlements or dividend warrants after the first
occasion on which such a cheque or warrant is returned undelivered.

(2) The Company shall have the power to sell, in such manner as the Board thinks
fit, any shares of a Member who is untraceable, but no such sale shall be made
unless:

 

  (a) all cheques or warrants in respect of dividends of the shares in question,
being not less than three in total number, for any sum payable in cash to the
holder of such shares in respect of them sent during the relevant period in the
manner authorised by the Articles have remained uncashed;

 

33

 

 



--------------------------------------------------------------------------------

  (b) so far as it is aware at the end of the relevant period, the Company has
not at any time during the relevant period received any indication of the
existence of the Member who is the holder of such shares or of a person entitled
to such shares by death, bankruptcy or operation of law; and

 

  (c) the Company, if so required by the rules governing the listing of shares
on the Designated Stock Exchange, has given notice to, and caused advertisement
in newspapers, to be made in accordance with the requirements of, the Designated
Stock Exchange of its intention to sell such shares in the manner required by
the Designated Stock Exchange, and a period of three (3) months or such shorter
period as may be allowed by the Designated Stock Exchange has elapsed since the
date of such advertisement.

For purposes of the foregoing, the “relevant period” means the period commencing
twelve (12) years before the date of publication of the advertisement referred
to in paragraph (c) of this Article and ending at the expiry of the period
referred to in that paragraph.

(3) To give effect to any such sale the Board may authorise some person to
transfer the said shares and an instrument of transfer signed or otherwise
executed by or on behalf of such person shall be as effective as if it had been
executed by the registered holder or the person entitled by transmission to such
shares, and the purchaser shall not be bound to see to the application of the
purchase money nor shall his title to the shares be affected by any irregularity
or invalidity in the proceedings relating to the sale. The net proceeds of the
sale will belong to the Company and upon receipt by the Company of such net
proceeds it shall become indebted to the former Member for an amount equal to
such net proceeds. No trust shall be created in respect of such debt and no
interest shall be payable in respect of it and the Company shall not be required
to account for any money earned from the net proceeds which may be employed in
the business of the Company or as it thinks fit. Any sale under this Article
shall be valid and effective notwithstanding that the Member holding the shares
sold is dead, bankrupt or otherwise under any legal disability or incapacity.

GENERAL MEETINGS

56. An annual general meeting of the Company shall be held in each year
following the date of the effectiveness of these Articles at such time and place
as may be determined by the Board. The agenda of any annual general meeting
shall be set by a majority of the Directors then in office.

57. Each general meeting, other than an annual general meeting, shall be called
an extraordinary general meeting. A majority of the Board may call extraordinary
general meetings, which extraordinary general meetings shall be held at such
times and locations (as permitted hereby) as such person or persons shall
determine. The agenda of any extraordinary general meeting shall be set by a
majority of the Directors then in office.

 

34

 

 



--------------------------------------------------------------------------------

NOTICE OF GENERAL MEETINGS

58. (1) An annual general meeting and any extraordinary general meeting may be
called by not less than five (5) clear days’ Notice but a general meeting other
than an annual general meeting may be called by shorter notice, subject to the
Companies Law, if it is so agreed by Members holding not less than seventy-five
percent (75%) of the voting rights represented by the issued voting shares who
are entitled to attend and vote thereat.

(2) The notice shall specify the time and place of the meeting and, in case of
special business, the general nature of the business. The notice convening an
annual general meeting shall specify the meeting as such. Notice of every
general meeting shall be given to all Members other than to such Members as,
under the provisions of these Articles or the terms of issue of the shares they
hold, are not entitled to receive such notices from the Company, to all persons
entitled to a share in consequence of the death or bankruptcy or winding-up of a
Member and to each of the Directors and the Auditor.

59. The accidental omission to give Notice of a meeting or (in cases where
instruments of proxy are sent out with the Notice) to send such instrument of
proxy to, or the non-receipt of such Notice or such instrument of proxy by, any
person entitled to receive such Notice shall not invalidate any resolution
passed or the proceedings at that meeting.

PROCEEDINGS AT GENERAL MEETINGS

60. (1) All business shall be deemed special that is transacted at an
extraordinary general meeting, and also all business that is transacted at an
annual general meeting, with the exception of:

 

  (a) consideration and adoption of the accounts and balance sheet and the
reports of the Directors and Auditor and other documents required to be annexed
to the balance sheet;

 

  (b) the election of Directors;

 

  (c) approval of the appointment of the Auditor (where special notice of the
intention for such appointment is not required by the Companies Law);

 

  (d) approval of the fixing of the remuneration of the Auditor, and of the
remuneration or extra remuneration to the Directors;

 

  (e) the granting of any mandate or authority to the Directors to offer, allot,
grant options over or otherwise dispose of the unissued shares in the capital of
the Company representing not more than twenty percent (20%) in nominal value of
its existing issued share capital; and

 

  (f) the granting of any mandate or authority to the Directors to repurchase
securities of the Company.

 

35

 

 



--------------------------------------------------------------------------------

(2) No business other than the appointment of a chairman of a meeting or the
adjournment of a meeting shall be transacted at any general meeting unless a
quorum is present at the commencement of the business. At any general meeting of
the Company, one or more persons entitled to vote and present in person or by
proxy or (in the case of a Member being a corporation) by its duly authorised
representative representing not less than fifty percent (50%) of the voting
rights represented by the issued voting shares in the Company throughout the
meeting shall form a quorum for all purposes.

61. If within thirty (30) minutes (or such longer time not exceeding one hour as
the chairman of the meeting may determine to wait) after the time appointed for
the meeting a quorum is not present, the meeting shall stand adjourned to the
same day in the next week at the same time and place or to such time and place
as the Board may determine. If at such adjourned meeting a quorum is not present
within half an hour from the time appointed for holding the meeting, the meeting
shall be dissolved.

62. The Chairman of the Board, if there is one, or a person designated by the
Chairman of the Board shall preside as chairman at every general meeting. If at
any meeting the Chairman (or his designee, if any) is not present within fifteen
(15) minutes after the time appointed for holding the meeting, or is not willing
to act as chairman, the Directors present shall choose one of their number to
act, or if one Director only is present he shall preside as chairman if willing
to act. If no Director is present, or if each of the Directors present declines
to take the chair, or if the chairman chosen shall retire from the chair, the
Members present in person or (in the case of a Member being a corporation) by
its duly authorised representative or by proxy and entitled to vote shall elect
one of their number to be chairman.

63. The chairman may, with the consent of the Members at any general meeting at
which a quorum is present who hold not less than twenty-five percent (25%) of
the total voting rights of all Members having the right to vote at such meeting,
adjourn the meeting from time to time and from place to place, but no business
may be transacted at any adjourned meeting other than business that might
lawfully have been transacted at the meeting had the adjournment not taken
place. When a meeting is adjourned for fourteen (14) days or more, at least five
(5) clear days’ Notice of the adjourned meeting shall be given specifying the
time and place of the adjourned meeting, but it shall not be necessary to
specify in such notice the nature of the business to be transacted at the
adjourned meeting and the general nature of the business to be transacted. Save
as aforesaid, it shall be unnecessary to give notice of an adjournment.

64. If an amendment is proposed to any resolution under consideration but is in
good faith ruled out of order by the chairman of the meeting, the proceedings on
the substantive resolution shall not be invalidated by any error in such ruling.
In the case of a resolution duly proposed as a special resolution, no amendment
thereto (other than a mere clerical amendment to correct a patent error) may in
any event be considered or voted upon.

VOTING

65. Only proposals included in the agenda of a general meeting may be voted on
at such meeting. Subject to any special rights or restrictions as to voting for
the time being attached to any shares by or in accordance with these Articles,
at any general meeting every Member present in person or by proxy or, in the
case of a Member being a corporation, by its duly authorised representative
shall have one (1) vote for each fully paid Class A Ordinary Share, and ten
(10) votes for each Class B Ordinary Share, in each case of which he is the
holder but so that no amount paid up or credited as paid up on a share in
advance of calls or instalments is treated for the foregoing purposes as paid up
on the share. A resolution put to the vote of a meeting shall be decided by way
of a poll.

 

36

 

 



--------------------------------------------------------------------------------

66. The result of the poll shall be deemed to be the resolution of the meeting.
The Company shall only be required to disclose the voting figures on a poll if
such disclosure is required by the rules of the Designated Stock Exchange.

67. On a poll votes may be given either personally or by proxy.

68. A person entitled to more than one vote on a poll need not use all his votes
or cast all the votes he uses in the same way.

69. All questions submitted to a meeting shall be decided by a simple majority
of votes except where a greater majority is required by these Articles or by the
Companies Law. In the case of an equality of votes the chairman of such meeting
shall be entitled to a second or casting vote in addition to any other vote he
may have and if he does not vote such casting vote, the resolution will fail.

70. Where there are joint holders of any share any one of such joint holders may
vote, either in person or by proxy, in respect of such share as if he were
solely entitled thereto, but if more than one of such joint holders be present
at any meeting the vote of the senior holder who tenders a vote, whether in
person or by proxy, shall be accepted to the exclusion of the votes of the other
joint holders, and for this purpose seniority shall be determined by the order
in which the names stand in the Register in respect of the joint holding.
Several executors or administrators of a deceased Member in whose name any share
stands shall for the purposes of this Article be deemed joint holders thereof.

71. (1) A Member who is a patient for any purpose relating to mental health or
in respect of whom an order has been made by any court having jurisdiction for
the protection or management of the affairs of persons incapable of managing
their own affairs may vote by his receiver, committee, curator bonis or other
person in the nature of a receiver, committee or curator bonis appointed by such
court, and such receiver, committee, curator bonis or other person may vote on a
poll by proxy, and may otherwise act and be treated as if he were the registered
holder of such shares for the purposes of general meetings, provided that such
evidence as the Board may require of the authority of the person claiming to
vote shall have been deposited at the Office, head office or Registration
Office, as appropriate, not less than forty-eight (48) hours before the time
appointed for holding the meeting, or adjourned meeting, as the case may be.

(2) Any person entitled under Article 53 to be registered as the holder of any
shares may vote at any general meeting in respect thereof in the same manner as
if he were the registered holder of such shares, provided that forty-eight
(48) hours at least before the time of the holding of the meeting or adjourned
meeting, as the case may be, at which he proposes to vote, he shall satisfy the
Board of his entitlement to such shares, or the Board shall have previously
admitted his right to vote at such meeting in respect thereof.

 

37

 

 



--------------------------------------------------------------------------------

72. No Member shall, unless the Board otherwise determines, be entitled to
attend and vote and to be reckoned in a quorum at any general meeting unless he
is duly registered and all calls or other sums presently payable by him in
respect of shares in the Company have been paid.

73. If:

(1) any objection shall be raised to the qualification of any voter;

(2) any votes have been counted which ought not to have been counted or which
might have been rejected; or

(3) any votes are not counted which ought to have been counted,

the objection or error shall not vitiate the decision of the meeting or
adjourned meeting on any resolution unless the same is raised or pointed out at
the meeting or, as the case may be, the adjourned meeting at which the vote
objected to is given or tendered or at which the error occurs.

PROXIES

74. Any Member entitled to attend and vote at a meeting of the Company shall be
entitled to appoint another person as his proxy to attend and vote instead of
him. A Member who is the holder of two or more shares may appoint more than one
proxy to represent him and vote on his behalf at a general meeting of the
Company or at a class meeting. A proxy need not be a Member. In addition, a
proxy or proxies representing either a Member who is an individual or a Member
which is a corporation shall be entitled to exercise the same powers on behalf
of the Member which he or they represent as such Member could exercise.

75. The instrument appointing a proxy shall be in writing under the hand of the
appointor or of his attorney duly authorised in writing or, if the appointor is
a corporation, either under its seal or under the hand of an officer, attorney
or other person authorised to sign the same. In the case of an instrument of
proxy purporting to be signed on behalf of a corporation by an officer thereof
it shall be assumed, unless the contrary appears, that such officer was duly
authorised to sign such instrument of proxy on behalf of the corporation without
further evidence of the facts.

76. The instrument appointing a proxy and (if required by the Board) the power
of attorney or other authority (if any) under which it is signed, or a certified
copy of such power or authority, shall be delivered to such place or one of such
places (if any) as may be specified for that purpose in or by way of note to or
in any document accompanying the notice convening the meeting (or, if no place
is so specified at the Registration Office or the Office, as may be appropriate)
not less than forty-eight (48) hours before the time appointed for holding the
meeting or adjourned meeting at which the person named in the instrument
proposes to vote or, in the case of a poll taken subsequently to the date of a
meeting or adjourned meeting, not less than twenty-four (24) hours before the
time appointed for the taking of the poll and in default the instrument of proxy
shall not be treated as valid. No instrument appointing a proxy shall be valid
after the expiration of twelve (12) months from the date named in it as the date
of its execution, except at an adjourned meeting or on a poll demanded at a
meeting or an adjourned meeting in cases where the meeting was originally held
within twelve (12) months from such date. Delivery of an instrument appointing a
proxy shall not preclude a Member from attending and voting in person at the
meeting convened and in such event, the instrument appointing a proxy shall be
deemed to be revoked.

 

38

 

 



--------------------------------------------------------------------------------

77. Instruments of proxy shall be in any common form or in such other form as
the Board may approve (provided that this shall not preclude the use of the
two-way form) and the Board may, if it thinks fit, send out with the notice of
any meeting forms of instrument of proxy for use at the meeting. The instrument
of proxy shall be deemed to confer authority to demand or join in demanding a
poll and to vote on any amendment of a resolution put to the meeting for which
it is given as the proxy thinks fit. The instrument of proxy shall, unless the
contrary is stated therein, be valid as well for any adjournment of the meeting
as for the meeting to which it relates.

78. A vote given in accordance with the terms of an instrument of proxy shall be
valid notwithstanding the previous death or insanity of the principal, or
revocation of the instrument of proxy or of the authority under which it was
executed, provided that no intimation in writing of such death, insanity or
revocation shall have been received by the Company at the Office or the
Registration Office (or such other place as may be specified for the delivery of
instruments of proxy in the notice convening the meeting or other document sent
therewith) two (2) hours at least before the commencement of the meeting or
adjourned meeting, or the taking of the poll, at which the instrument of proxy
is used.

79. Anything which under these Articles a Member may do by proxy may likewise be
done by such Member’s duly appointed attorney and the provisions of these
Articles relating to proxies and instruments appointing proxies shall apply
mutatis mutandis in relation to any such attorney and the instrument under which
such attorney is appointed.

CORPORATIONS ACTING BY REPRESENTATIVES

80. (1) Any corporation which is a Member may by resolution of its directors or
other governing body authorise such person as it thinks fit to act as its
representative at any meeting of the Company or at any meeting of any class of
Members. The person so authorised shall be entitled to exercise the same powers
on behalf of such corporation as the corporation could exercise if it were an
individual Member and such corporation shall for the purposes of these Articles
be deemed to be present in person at any such meeting if a person so authorised
is present thereat.

(2) If a clearing house (or its nominee(s)), being a corporation, is a Member,
it may authorise such persons as it thinks fit to act as its representatives at
any meeting of the Company or at any meeting of any class of Members provided
that the authorisation shall specify the number and class of shares in respect
of which each such representative is so authorised. Each person so authorised
under the provisions of this Article shall be deemed to have been duly
authorised without further evidence of the facts and be entitled to exercise the
same rights and powers on behalf of the clearing house (or its nominee(s)) as if
such person was the registered holder of the shares of the Company held by the
clearing house (or its nominee(s)).

 

39

 

 



--------------------------------------------------------------------------------

(3) Any reference in these Articles to a duly authorised representative of a
Member being a corporation shall mean a representative authorised under the
provisions of this Article.

UNANIMOUS WRITTEN RESOLUTIONS OF MEMBERS

81. A resolution (including a Special Resolution) in writing (in one or more
counterparts) signed by all Members for the time being entitled to receive
notice of and to attend and vote at an annual or extraordinary general meeting
of the Company (or being corporations by their duly authorised representatives)
shall be as valid and effective as if the same had been passed at such a general
meeting of the Company duly convened and held. Any such resolution shall be
deemed to have been passed at a meeting held on the date on which it was signed
by the last Member, and where the resolution states a date as being the date of
his signature thereof by any Member the statement shall be prima facie evidence
that it was signed by him on that date.

BOARD OF DIRECTORS

82. (1)Unless otherwise determined by the Company in general meeting, the number
of Directors shall not be less than two (2). Subject to the provisions of
Articles 9A and 9B, there shall be no maximum number of Directors unless
otherwise determined from time to time by the Members in general meeting.
Subject to the provisions of Article 9B, the Directors shall be elected or
appointed in accordance with this Article 82 called for such purpose and who
shall hold office for such term as the Members may determine or, in the absence
of such determination, in accordance with this Article 82 or until their
successors are elected or appointed or their office is otherwise vacated.

(2) Subject to these Articles (and Article 9B in particular) and the Companies
Law, the Company may by ordinary resolution elect any person to be a Director
either to fill a casual vacancy or as an addition to the existing Board.

(3) Subject to Article 9B, a majority of the Directors then in office, or the
sole remaining Director, may from time to time and at any time to appoint any
person as a Director to fill a casual vacancy on the Board or as an addition to
the existing Board. Any Director appointed by the Board to fill a casual vacancy
shall hold office until the first general meeting of Members after his
appointment and be subject to re-election at such meeting and any Director
appointed by the Board as an addition to the existing Board shall hold office
only until the next following annual general meeting of the Company and shall
then be eligible for re-election.

(4) No Director shall be required to hold any shares of the Company by way of
qualification and a Director who is not a Member shall be entitled to receive
notice of and to attend and speak at any general meeting of the Company and of
all classes of shares of the Company.

 

40

 

 



--------------------------------------------------------------------------------

(5) Subject to the provisions of Article 9B, a Director may be removed by way of
(i) an ordinary resolution of the Members or (ii) the consent of a majority of
the Directors then in office at any time before the expiration of his period of
office notwithstanding anything in these Articles (except Article 9B) or in any
agreement between the Company and such Director (but without prejudice to any
claim for damages under any such agreement).

(6) Subject to the provisions of Article 9B, a vacancy on the Board created by
the removal of a Director under the provisions of subparagraph (5) above may be
filled by the election or appointment by ordinary resolution of the Members at
the meeting at which such Director is removed or by the affirmative vote of a
simple majority of the remaining Directors present and voting at a Board
meeting.

DISQUALIFICATION OF DIRECTORS

83. The office of a Director shall be vacated if the Director:

(1) resigns his office by notice in writing delivered to the Company at the
Office or tendered at a meeting of the Board;

(2) becomes of unsound mind or dies;

(3) without special leave of absence from the Board, is absent from meetings of
the Board for six consecutive months and the Board resolves that his office be
vacated;

(4) becomes bankrupt or has a receiving order made against him or suspends
payment or compounds with his creditors;

(5) is prohibited by law from being a Director; or

(6) ceases to be a Director by virtue of any provision of the Statutes or is
removed from office pursuant to these Articles.

EXECUTIVE DIRECTORS

84. The Board may from time to time appoint any one or more of its body to be a
managing director, joint managing director or deputy managing director or to
hold any other employment or executive office with the Company for such period
(subject to their continuance as Directors) and upon such terms as the Board may
determine and the Board may revoke or terminate any of such appointments. Any
such revocation or termination as aforesaid shall be without prejudice to any
claim for damages that such Director may have against the Company or the Company
may have against such Director. A Director appointed to an office under this
Article shall be subject to the same provisions as to removal as the other
Directors of the Company, and he shall (subject to the provisions of any
contract between him and the Company) ipso facto and immediately cease to hold
such office if he shall cease to hold the office of Director for any cause.

 

41

 

 



--------------------------------------------------------------------------------

85. Notwithstanding Articles 90, 91, 92 and 93, an executive director appointed
to an office under Article 84 hereof shall receive such remuneration (whether by
way of salary, commission, participation in profits or otherwise or by all or
any of those modes) and such other benefits (including pension and/or gratuity
and/or other benefits on retirement) and allowances as the Board may from time
to time determine, and either in addition to or in lieu of his remuneration as a
Director.

ALTERNATE DIRECTORS

86. Any Director may at any time by Notice delivered to the Office or head
office or at a meeting of the Directors appoint any person (including another
Director) to be his alternate Director. Any person so appointed shall have all
the rights and powers of the Director or Directors for whom such person is
appointed in the alternative provided that such person shall not be counted more
than once in determining whether or not a quorum is present. An alternate
Director may be removed at any time by the body which appointed him and, subject
thereto, the office of alternate Director shall continue until the happening of
any event which, if such alternate Director were a Director, would cause him to
vacate such office or if his appointer ceases for any reason to be a Director.
Any appointment or removal of an alternate Director shall be effected by Notice
signed by the appointor and delivered to the Office or head office or tendered
at a meeting of the Board. An alternate Director may also be a Director in his
own right and may act as alternate to more than one Director. An alternate
Director shall, if his appointor so requests, be entitled to receive notices of
meetings of the Board or of committees of the Board to the same extent as, but
in lieu of, the Director appointing him and shall be entitled to such extent to
attend and vote as a Director at any such meeting at which the Director
appointing him is not personally present and generally at such meeting to
exercise and discharge all the functions, powers and duties of his appointor as
a Director and for the purposes of the proceedings at such meeting the
provisions of these Articles shall apply as if he were a Director save that as
an alternate for more than one Director his voting rights shall be cumulative.

87. An alternate Director shall only be a Director for the purposes of the
Companies Law and shall only be subject to the provisions of the Companies Law
insofar as they relate to the duties and obligations of a Director when
performing the functions of the Director for whom he is appointed in the
alternative and shall alone be responsible to the Company for his acts and
defaults and shall not be deemed to be the agent of or for the Director
appointing him. An alternate Director shall be entitled to contract and be
interested in and benefit from contracts or arrangements or transactions and to
be repaid expenses and to be indemnified by the Company to the same extent
mutatis mutandis as if he were a Director but he shall not be entitled to
receive from the Company any fee in his capacity as an alternate Director except
only such part, if any, of the remuneration otherwise payable to his appointor
as such appointor may by Notice to the Company from time to time direct.

88. Every person acting as an alternate Director shall have one vote for each
Director for whom he acts as alternate (in addition to his own vote if he is
also a Director). If his appointor is for the time being absent from the
People’s Republic of China or otherwise not available or unable to act, the
signature of an alternate Director to any resolution in writing of the Board or
a committee of the Board of which his appointor is a member shall, unless the
notice of his appointment provides to the contrary, be as effective as the
signature of his appointor.

 

42

 

 



--------------------------------------------------------------------------------

89. An alternate Director shall ipso facto cease to be an alternate Director if
his appointor ceases for any reason to be a Director, however, such alternate
Director or any other person may be re-appointed by the Directors to serve as an
alternate Director PROVIDED always that, if at any meeting any Director retires
but is re-elected at the same meeting, any appointment of such alternate
Director pursuant to these Articles which was in force immediately before his
retirement shall remain in force as though he had not retired.

DIRECTORS’ FEES AND EXPENSES

90. The Directors shall receive such remuneration as the Board may from time to
time determine.

91. Each Director shall be entitled to be repaid or prepaid all travelling,
hotel and incidental expenses reasonably incurred or expected to be incurred by
him in attending meetings of the Board or committees of the Board or general
meetings or separate meetings of any class of shares or of debentures of the
Company or otherwise in connection with the discharge of his duties as a
Director.

92. Any Director who, by request, goes or resides abroad for any purpose of the
Company or who performs services which in the opinion of the Board go beyond the
ordinary duties of a Director may be paid such extra remuneration (whether by
way of salary, commission, participation in profits or otherwise) as the Board
may determine and such extra remuneration shall be in addition to or in
substitution for any ordinary remuneration provided for by or pursuant to any
other Article.

DIRECTORS’ INTERESTS

93. A Director may:

(1) hold any other office or place of profit with the Company (except that of
Auditor) in conjunction with his office of Director for such period and upon
such terms as the Board may determine. Any remuneration (whether by way of
salary, commission, participation in profits or otherwise) paid to any Director
in respect of any such other office or place of profit shall be in addition to
any remuneration provided for by or pursuant to any other Article;

(2) act by himself or his firm in a professional capacity for the Company
(otherwise than as Auditor) and he or his firm may be remunerated for
professional services as if he were not a Director;

 

43

 

 



--------------------------------------------------------------------------------

(3) continue to be or become a director, managing director, joint managing
director, deputy managing director, executive director, manager or other officer
or member of any other company promoted by the Company or in which the Company
may be interested as a vendor, shareholder or otherwise and (unless otherwise
agreed) no such Director shall be accountable for any remuneration, profits or
other benefits received by him as a director, managing director, joint managing
director, deputy managing director, executive director, manager or other officer
or member of or from his interests in any such other company. Subject as
otherwise provided by these Articles the Directors may exercise or cause to be
exercised the voting powers conferred by the shares in any other company held or
owned by the Company, or exercisable by them as Directors of such other company
in such manner in all respects as they think fit (including the exercise thereof
in favour of any resolution appointing themselves or any of them directors,
managing directors, joint managing directors, deputy managing directors,
executive directors, managers or other officers of such company) or voting or
providing for the payment of remuneration to the director, managing director,
joint managing director, deputy managing director, executive director, manager
or other officers of such other company and any Director may vote in favour of
the exercise of such voting rights in manner aforesaid notwithstanding that he
may be, or about to be, appointed a director, managing director, joint managing
director, deputy managing director, executive director, manager or other officer
of such a company, and that as such he is or may become interested in the
exercise of such voting rights in manner aforesaid.

Notwithstanding the foregoing, no “Independent Director” as defined in NASDAQ
Listing Rules or NYSE Rules, as applicable, or in Rule 10A-3 under the Exchange
Act whom the Board has determined constitutes an “Independent Director” for
purposes of compliance with the Exchange Act or the requirements of the
Designated Stock Exchange may without the consent of the Audit Committee take
any of the foregoing actions or any other action that would reasonably be likely
to affect such Director’s status as an “Independent Director” of the Company.

94. Subject to the Companies Law and to these Articles, no Director or proposed
or intending Director shall be disqualified by his office from contracting with
the Company, either with regard to his tenure of any office or place of profit
or as vendor, purchaser or in any other manner whatsoever, nor shall any such
contract or any other contract or arrangement in which any Director is in any
way interested be liable to be avoided, nor shall any Director so contracting or
being so interested be liable to account to the Company or the Members for any
remuneration, profit or other benefits realised by any such contract or
arrangement by reason of such Director holding that office or of the fiduciary
relationship thereby established provided that such Director shall disclose the
nature of his interest in any contract or arrangement in which he is interested
in accordance with Article 95 herein. Any such transaction that would reasonably
be likely to affect a Director’s status as an “Independent Director” , or that
would constitute a “related party transaction” as described by Item 7.B of Form
20-F promulgated by the SEC, shall require the approval of the Audit Committee.

95. A Director who to his knowledge is in any way, whether directly or
indirectly, interested in a contract or arrangement or proposed contract or
arrangement with the Company shall declare the nature of his interest at the
meeting of the Board at which the question of entering into the contract or
arrangement is first considered, if he knows his interest then exists, or in any
other case at the first meeting of the Board after he knows that he is or has
become so interested.

96. Following a declaration being made pursuant to the last preceding two
Articles, subject to any separate requirement for Audit Committee approval under
applicable law or the rules of the Company’s Designated Stock Exchange, and
unless disqualified by the chairman of the relevant Board meeting, a Director
may vote in respect of any contract or proposed contract or arrangement in which
such Director is interested and may be counted in the quorum at such meeting.

 

44

 

 



--------------------------------------------------------------------------------

GENERAL POWERS OF THE DIRECTORS

97. (1) The business of the Company shall be managed and conducted by the Board,
which may pay all expenses incurred in forming and registering the Company and
may exercise all powers of the Company (whether relating to the management of
the business of the Company or otherwise) which are not by the Statutes or by
these Articles required to be exercised by the Company in general meeting,
subject nevertheless to the provisions of the Statutes and of these Articles and
to such regulations being not inconsistent with such provisions, as may be
prescribed by the Company in general meeting, but no regulations made by the
Company in general meeting shall invalidate any prior act of the Board which
would have been valid if such regulations had not been made. The general powers
given by this Article shall not be limited or restricted by any special
authority or power given to the Board by any other Article.

(2) Any person contracting or dealing with the Company in the ordinary course of
business shall be entitled to rely on any written or oral contract or agreement
or deed, document or instrument entered into or executed as the case may be by
any two of the Directors acting jointly on behalf of the Company and the same
shall be deemed to be validly entered into or executed by the Company as the
case may be and shall, subject to any rule of law, be binding on the Company.

(3) Without prejudice to the general powers conferred by these Articles, it is
hereby expressly declared that subject to any matter that pursuant to the
Statute and these Articles shall require approval of any Member, the Board shall
have the following powers:

 

  (a) to give to any person the right or option of requiring at a future date
that an allotment shall be made to him of any share at par or at such premium as
may be agreed;

 

  (b) to give to any Directors, officers or employees of the Company an interest
in any particular business or transaction or participation in the profits
thereof or in the general profits of the Company either in addition to or in
substitution for a salary or other remuneration; and

 

  (c) to resolve that the Company be deregistered in the Cayman Islands and
continued in a named jurisdiction outside the Cayman Islands subject to the
provisions of the Companies Law.

 

45

 

 



--------------------------------------------------------------------------------

98. The Board may establish any regional or local boards or agencies for
managing any of the affairs of the Company in any place, and may appoint any
persons to be members of such local boards, or any managers or agents, and may
fix their remuneration (either by way of salary or by commission or by
conferring the right to participation in the profits of the Company or by a
combination of two or more of these modes) and pay the working expenses of any
staff employed by them upon the business of the Company. The Board may delegate
to any regional or local board, manager or agent any of the powers, authorities
and discretions vested in or exercisable by the Board (other than its powers to
make calls and forfeit shares), with power to sub-delegate, and may authorise
the members of any of them to fill any vacancies therein and to act
notwithstanding vacancies. Any such appointment or delegation may be made upon
such terms and subject to such conditions as the Board may think fit, and the
Board may remove any person appointed as aforesaid, and may revoke or vary such
delegation, but no person dealing in good faith and without notice of any such
revocation or variation shall be affected thereby.

99. The Board may by power of attorney appoint any company, firm or person or
any fluctuating body of persons, whether nominated directly or indirectly by the
Board, to be the attorney or attorneys of the Company for such purposes and with
such powers, authorities and discretions (not exceeding those vested in or
exercisable by the Board under these Articles) and for such period and subject
to such conditions as it may think fit, and any such power of attorney may
contain such provisions for the protection and convenience of persons dealing
with any such attorney as the Board may think fit, and may also authorise any
such attorney to sub-delegate all or any of the powers, authorities and
discretions vested in him. Such attorney or attorneys may, if so authorised
under the Seal of the Company, execute any deed or instrument under their
personal seal with the same effect as the affixation of the Company’s Seal.

100. The Board may entrust to and confer upon a managing director, joint
managing director, deputy managing director, an executive director or any
Director any of the powers exercisable by it upon such terms and conditions and
with such restrictions as it thinks fit, and either collaterally with, or to the
exclusion of, its own powers, and may from time to time revoke or vary all or
any of such powers but no person dealing in good faith and without notice of
such revocation or variation shall be affected thereby.

101. All cheques, promissory notes, drafts, bills of exchange and other
instruments, whether negotiable or transferable or not, and all receipts for
moneys paid to the Company shall be signed, drawn, accepted, endorsed or
otherwise executed, as the case may be, in such manner as the Board shall from
time to time by resolution determine. The Company’s banking accounts shall be
kept with such banker or bankers as the Board shall from time to time determine.

102. (1) The Board may establish or concur or join with other companies (being
subsidiary companies of the Company or companies with which it is associated in
business) in establishing and making contributions out of the Company’s moneys
to any schemes or funds for providing pensions, sickness or compassionate
allowances, life assurance or other benefits for employees (which expression as
used in this and the following paragraph shall include any Director or
ex-Director who may hold or have held any executive office or any office of
profit under the Company or any of its subsidiary companies) and ex-employees of
the Company and their dependants or any class or classes of such person.

(2) The Board may pay, enter into agreements to pay or make grants of revocable
or irrevocable pensions or other benefits to employees and ex-employees and
their dependants, or to any of such persons, including pensions or benefits
additional to those, if any, to which such employees or ex-employees or their
dependants are or may become entitled under any such scheme or fund as mentioned
in the last preceding paragraph. Any such pension or benefit may, as the Board
considers desirable, be granted to an employee either before and in anticipation
of or upon or at any time after his actual retirement, and may be subject or not
subject to any terms or conditions as the Board may determine.

 

46

 

 



--------------------------------------------------------------------------------

BORROWING POWERS

103. The Board may exercise all the powers of the Company to raise or borrow
money and subject to Article 9A(3)(b) to mortgage or charge all or any part of
the undertaking, property and assets (present and future) and uncalled capital
of the Company and, subject to the Companies Law and Article 9A(3)(b), to issue
debentures, bonds and other securities, whether outright or as collateral
security for any debt, liability or obligation of the Company or of any third
party.

104. Debentures, bonds and other securities may be made assignable free from any
equities between the Company and the person to whom the same may be issued.

105. Any debentures, bonds or other securities may be issued at a discount
(other than shares), premium or otherwise and with any special privileges as to
redemption, surrender, drawings, allotment of shares, attending and voting at
general meetings of the Company, appointment of Directors and otherwise.

106. (1) Where any uncalled capital of the Company is charged, all persons
taking any subsequent charge thereon shall take the same subject to such prior
charge, and shall not be entitled, by notice to the Members or otherwise, to
obtain priority over such prior charge.

(2) The Board shall cause a proper register to be kept, in accordance with the
provisions of the Companies Law, of all charges specifically affecting the
property of the Company and of any series of debentures issued by the Company
and shall duly comply with the requirements of the Companies Law in regard to
the registration of charges and debentures therein specified and otherwise.

PROCEEDINGS OF THE DIRECTORS

107. The Board may meet for the despatch of business, adjourn and otherwise
regulate its meetings as it considers appropriate. Questions arising at any
meeting shall be determined by a majority of votes. In the case of any equality
of votes the chairman of the meeting shall have an additional or casting vote
and if he does not vote such casting vote, the resolution will fail.

108. A meeting of the Board may be convened by the Secretary on request of a
Director or by any Director. The Secretary shall convene a meeting of the Board.
Notice of a meeting of the Board shall be given to all Directors by not less
than five (5) Business Days’ prior written notice of the time, place and agenda
of the meeting.

 

47

 

 



--------------------------------------------------------------------------------

109. (1) The quorum necessary for the transaction of the business of the Board
may be fixed by the Board and shall in any event be no less than majority of the
directors then serving. An alternate Director shall be counted in a quorum in
the case of the absence of a Director for whom he is the alternate provided that
he shall not be counted more than once for the purpose of determining whether or
not a quorum is present.

(2) A Director who is not present at a meeting of the Board, and whose alternate
Director (if any) is also not present at the meeting, may be represented at the
meeting by a proxy duly appointed, in which event the presence and vote of the
proxy shall be deemed to be that of the Director. All the provisions of these
Articles regulating the appointment of proxies by Members shall apply equally to
the appointment of proxies by Directors.

(3) Directors may participate in any meeting of the Board by means of a
conference telephone or other communications equipment through which all persons
participating in the meeting can communicate with each other simultaneously and
instantaneously and, for the purpose of counting a quorum, such participation
shall constitute presence at a meeting as if those participating were present in
person.

(4) Any Director who ceases to be a Director at a Board meeting may continue to
be present and to act as a Director and be counted in the quorum until the
termination of such Board meeting if no other Director objects and if otherwise
a quorum of Directors would not be present.

110. The continuing Directors or a sole continuing Director may act
notwithstanding any vacancy in the Board but, if and so long as the number of
Directors is reduced below the minimum number fixed by or in accordance with
these Articles, the continuing Directors or Director, notwithstanding that the
number of Directors is below the number fixed by or in accordance with these
Articles as the quorum or that there is only one continuing Director, may act
for the purpose of filling vacancies in the Board or of summoning general
meetings of the Company but not for any other purpose.

111. The Chairman of the Board shall be the chairman of all meetings of the
Board. If the Chairman of the Board is not present at any meeting within five
(5) minutes after the time appointed for holding the same, the Directors present
may choose one of their number to be chairman of the meeting.

112. A meeting of the Board at which a quorum is present shall be competent to
exercise all the powers, authorities and discretions for the time being vested
in or exercisable by the Board.

113. (1) The Board may delegate any of its powers, authorities and discretions
to committees (including, without limitation, the Audit Committee), consisting
of such Director or Directors and other persons as it thinks fit, and they may,
from time to time, revoke such delegation or revoke the appointment of and
discharge any such committees either wholly or in part, and either as to persons
or purposes. Any committee so formed shall, in the exercise of the powers,
authorities and discretions so delegated, conform to any regulations which may
be imposed on it by the Board.

 

48

 

 



--------------------------------------------------------------------------------

(2) All acts done by any such committee in conformity with such regulations, and
in fulfilment of the purposes for which it was appointed, but not otherwise,
shall have like force and effect as if done by the Board, and the Board (or if
the Board delegates such power, the committee) shall have power to remunerate
the members of any such committee, and charge such remuneration to the current
expenses of the Company.

114. The meetings and proceedings of any committee consisting of two or more
members shall be governed by the provisions contained in these Articles for
regulating the meetings and proceedings of the Board so far as the same are
applicable and are not superseded by any regulations imposed by the Board under
the last preceding Article, indicating, without limitation, any committee
charter adopted by the Board for purposes or in respect of any such committee.

115. A resolution in writing signed by all the Directors except such as are
temporarily unable to act through ill-health or disability shall (provided that
a copy of such resolution has been given or the contents thereof communicated to
all the Directors for the time being entitled to receive notices of Board
meetings in the same manner as notices of meetings are required to be given by
these Articles) be as valid and effectual as if a resolution had been passed at
a meeting of the Board duly convened and held. Such resolution may be contained
in one document or in several documents in like form each signed by one or more
of the Directors and for this purpose a facsimile signature of a Director shall
be treated as valid.

116. All acts bona fide done by the Board or by any committee or by any person
acting as a Director or members of a committee, shall, notwithstanding that it
is afterwards discovered that there was some defect in the appointment of any
member of the Board or such committee or person acting as aforesaid or that they
or any of them were disqualified or had vacated office, be as valid as if every
such person had been duly appointed and was qualified and had continued to be a
Director or member of such committee.

AUDIT COMMITTEE

117. Without prejudice to the freedom of the Directors to establish any other
committees, for so long as the shares of the Company (or depositary receipts
therefor) are listed or quoted on a Designated Stock Exchange, the Board shall
establish and maintain an Audit Committee as a committee of the Board, the
composition and responsibilities of which shall comply with the rules of such
Designated Stock Exchange and the rules and regulations of the SEC.

118. (1) The Board shall adopt a formal written audit committee charter and
review and assess the adequacy of the formal written charter on an annual basis.

(2) The Audit Committee shall meet at least once every financial quarter, or
more frequently as circumstances dictate.

 

49

 

 



--------------------------------------------------------------------------------

119. For so long as the shares of the Company (or depositary receipts therefor)
are listed or quoted on a Designated Stock Exchange, the Company shall conduct
an appropriate review of all related party transactions on an ongoing basis and
shall utilize the Audit Committee for the review and approval of potential
conflicts of interest. Specifically, the Audit Committee shall approve any
transaction or transactions between the Company and any of the following
parties: (i) any shareholder owning an interest in the voting power of the
Company or any subsidiary of the Company that gives such shareholder significant
influence over the Company or any subsidiary of the Company, (ii) any director
or executive officer of the Company or any subsidiary of the Company and any
relative of such director or executive officer, (iii) any person in which a
substantial interest in the voting power of the Company is owned, directly or
indirectly, by any person described in (i) or (ii) or over which such a person
is able to exercise significant influence, and (iv) any affiliate (other than a
subsidiary) of the Company.

OFFICERS

120. (1) The officers of the Company, for purposes of the Companies Law and
these Articles, shall consist of the Chief Executive Officer, the Directors and
Secretary and such additional officers (who may or may not be Directors) as the
Board may from time to time determine, all of whom shall be deemed to be
officers for purposes of the Companies Law and these Articles.

(2) The Directors shall, as soon as may be after each appointment or election of
Directors, elect amongst the Directors a chairman and if more than one Director
is proposed for this office, the election to such office shall take place in
such manner as the Directors may determine.

(3) The officers shall receive such remuneration as the Directors may from time
to time determine.

121. (1) The Secretary and additional officers, if any, shall be appointed by
the Board and shall hold office on such terms and for such period as the Board
may determine. If thought fit, two or more persons may be appointed as joint
Secretaries. The Board may also appoint from time to time on such terms as it
thinks fit one or more assistant or deputy Secretaries.

(2) The Secretary shall attend all meetings of the Members and shall keep
correct minutes of such meetings and enter the same in the proper books provided
for the purpose. He shall perform such other duties as are prescribed by the
Companies Law or these Articles or as may be prescribed by the Board.

122. The officers of the Company shall have such powers and perform such duties
in the management, business and affairs of the Company as may be delegated to
them by the Directors from time to time.

123. A provision of the Companies Law or of these Articles requiring or
authorising a thing to be done by or to a Director and the Secretary shall not
be satisfied by its being done by or to the same person acting both as Director
and as or in place of the Secretary.

 

50

 

 



--------------------------------------------------------------------------------

REGISTER OF DIRECTORS AND OFFICERS

124. The Company shall cause to be kept in one or more books at its Office a
register of directors and officers in which there shall be entered the full
names and addresses of the Directors and Officers and such other particulars as
required by the Companies Law or as the Directors may determine. The Company
shall send to the Registrar of Companies in the Cayman Islands a copy of such
register, and shall from time to time notify to the said Registrar of any change
that takes place in relation to such Directors and Officers as required by the
Companies Law.

MINUTES

125. (1) The Board shall cause minutes to be duly entered in books provided for
the purpose:

 

  (a) of all elections and appointments of officers;

 

  (b) of the names of the Directors present at each meeting of the Directors and
of any committee of the Directors;

 

  (c) of all resolutions and proceedings of each general meeting of the Members,
meetings of the Board and meetings of committees of the Board and where there
are managers, of all proceedings of meetings of the managers.

(2) Minutes shall be kept by the Secretary at the Office.

SEAL

126. (1) The Company shall have one or more Seals, as the Board may determine.
For the purpose of sealing documents creating or evidencing securities issued by
the Company, the Company may have a securities seal which is a facsimile of the
Seal of the Company with the addition of the word “Securities” on its face or in
such other form as the Board may approve. The Board shall provide for the
custody of each Seal and no Seal shall be used without the authority of the
Board or of a committee of the Board authorised by the Board in that behalf.
Subject as otherwise provided in these Articles, any instrument to which a Seal
is affixed shall be signed autographically by one Director and the Secretary or
by two Directors or by such other person (including a Director) or persons as
the Board may appoint, either generally or in any particular case, save that as
regards any certificates for shares or debentures or other securities of the
Company the Board may by resolution determine that such signatures or either of
them shall be dispensed with or affixed by some method or system of mechanical
signature. Every instrument executed in manner provided by this Article shall be
deemed to be sealed and executed with the authority of the Board previously
given.

(2) Where the Company has a Seal for use abroad, the Board may by writing under
the Seal appoint any agent or committee abroad to be the duly authorised agent
of the Company for the purpose of affixing and using such Seal and the Board may
impose restrictions on the use thereof as may be thought fit. Wherever in these
Articles reference is made to the Seal, the reference shall, when and so far as
may be applicable, be deemed to include any such other Seal as aforesaid.

 

51

 

 



--------------------------------------------------------------------------------

AUTHENTICATION OF DOCUMENTS

127. Any Director or the Secretary or any person appointed by the Board for the
purpose may authenticate any documents affecting the constitution of the Company
and any resolution passed by the Company or the Board or any committee, and any
books, records, documents and accounts relating to the business of the Company,
and to certify copies thereof or extracts therefrom as true copies or extracts,
and if any books, records, documents or accounts are elsewhere than at the
Office or the head office the local manager or other officer of the Company
having the custody thereof shall be deemed to be a person so appointed by the
Board. A document purporting to be a copy of a resolution, or an extract from
the minutes of a meeting, of the Company or of the Board or any committee which
is so certified shall be conclusive evidence in favour of all persons dealing
with the Company upon the faith thereof that such resolution has been duly
passed or, as the case may be, that such minutes or extract is a true and
accurate record of proceedings at a duly constituted meeting.

DESTRUCTION OF DOCUMENTS

128. (1) The Company shall be entitled to destroy the following documents at the
following times:

 

  (a) any share certificate which has been cancelled at any time after the
expiry of one (1) year from the date of such cancellation;

 

  (b) any dividend mandate or any variation or cancellation thereof or any
notification of change of name or address at any time after the expiry of two
(2) years from the date such mandate variation cancellation or notification was
recorded by the Company;

 

  (c) any instrument of transfer of shares which has been registered at any time
after the expiry of seven (7) years from the date of registration;

 

  (d) any allotment letters after the expiry of seven (7) years from the date of
issue thereof; and

 

  (e) copies of powers of attorney, grants of probate and letters of
administration at any time after the expiry of seven (7) years after the account
to which the relevant power of attorney, grant of probate or letters of
administration related has been closed;

and it shall conclusively be presumed in favour of the Company that every entry
in the Register purporting to be made on the basis of any such documents so
destroyed was duly and properly made and every share certificate so destroyed
was a valid certificate duly and properly cancelled and that every instrument of
transfer so destroyed was a valid and effective instrument duly and properly
registered and that every other document destroyed hereunder was a valid and
effective document in accordance with the recorded particulars thereof in the
books or records of the Company. Provided always that: (1) the foregoing
provisions of this Article shall apply only to the destruction of a document in
good faith and without express notice to the Company that the preservation of
such document was relevant to a claim; and (2) references in this Article to the
destruction of any document include references to its disposal in any manner.

 

52

 

 



--------------------------------------------------------------------------------

(2) Notwithstanding any provision contained in these Articles, the Directors
may, if permitted by applicable law, authorise the destruction of documents set
out in sub-paragraphs (a) to (e) of paragraph (1) of this Article and any other
documents in relation to share registration which have been microfilmed or
electronically stored by the Company or by the share registrar on its behalf
provided always that this Article shall apply only to the destruction of a
document in good faith and without express notice to the Company and its share
registrar that the preservation of such document was relevant to a claim.

DIVIDENDS AND OTHER PAYMENTS

129. Subject to the Companies Law, the Company in general meeting or the Board
may from time to time declare dividends in any currency to be paid to the
Members but no dividend shall be declared in excess of the amount recommended by
the Board.

130. Dividends may be declared and paid out of the profits of the Company,
realised or unrealised, or from any reserve set aside from profits which the
Directors determine is no longer needed. The Board may also declare and pay
dividends out of share premium account or any other fund or account which can be
authorised for this purpose in accordance with the Companies Law.

131. Except in so far as the rights attaching to, or the terms of issue of, any
share otherwise provide:

(1) all dividends shall be declared and paid according to the amounts paid up on
the shares in respect of which the dividend is paid, but no amount paid up on a
share in advance of calls shall be treated for the purposes of this Article as
paid up on the share; and

(2) all dividends shall be apportioned and paid pro rata according to the
amounts paid up on the shares during any portion or portions of the period in
respect of which the dividend is paid.

132. The Board may from time to time pay to the Members such interim dividends
as appear to the Board to be justified by the profits of the Company and in
particular (but without prejudice to the generality of the foregoing) if at any
time the share capital of the Company is divided into different classes, the
Board may pay such interim dividends in respect of those shares in the capital
of the Company which confer on the holders thereof deferred or non-preferential
rights as well as in respect of those shares which confer on the holders thereof
preferential rights with regard to dividend and provided that the Board acts
bona fide the Board shall not incur any responsibility to the holders of shares
conferring any preference for any damage that they may suffer by reason of the
payment of an interim dividend on any shares having deferred or non-preferential
rights and may also pay any fixed dividend which is payable on any shares of the
Company half-yearly or on any other dates, whenever such profits, in the opinion
of the Board, justifies such payment.

 

53

 

 



--------------------------------------------------------------------------------

133. The Board may deduct from any dividend or other moneys payable to a Member
by the Company on or in respect of any shares all sums of money (if any)
presently payable by him to the Company on account of calls or otherwise.

134. No dividend or other moneys payable by the Company on or in respect of any
share shall bear interest against the Company.

135. Any dividend, interest or other sum payable in cash to the holder of shares
may be paid by cheque or warrant sent through the post addressed to the holder
at his registered address or, in the case of joint holders, addressed to the
holder whose name stands first in the Register in respect of the shares at his
address as appearing in the Register or addressed to such person and at such
address as the holder or joint holders may in writing direct. Every such cheque
or warrant shall, unless the holder or joint holders otherwise direct, be made
payable to the order of the holder or, in the case of joint holders, to the
order of the holder whose name stands first on the Register in respect of such
shares, and shall be sent at his or their risk and payment of the cheque or
warrant by the bank on which it is drawn shall constitute a good discharge to
the Company notwithstanding that it may subsequently appear that the same has
been stolen or that any endorsement thereon has been forged. Any one of two or
more joint holders may give effectual receipts for any dividends or other moneys
payable or property distributable in respect of the shares held by such joint
holders.

136. All dividends or bonuses unclaimed for one (1) year after having been
declared may be invested or otherwise made use of by the Board for the benefit
of the Company until claimed. Any dividend or bonuses unclaimed after a period
of six (6) years from the date of declaration shall be forfeited and shall
revert to the Company. The payment by the Board of any unclaimed dividend or
other sums payable on or in respect of a share into a separate account shall not
constitute the Company a trustee in respect thereof.

137. Whenever the Board or the Company in general meeting has resolved that a
dividend be paid or declared, the Board may further resolve that such dividend
be satisfied wholly or in part by the distribution of specific assets of any
kind and in particular of paid up shares, debentures or warrants to subscribe
securities of the Company or any other company, or in any one or more of such
ways, and where any difficulty arises in regard to the distribution the Board
may settle the same as it thinks expedient, and in particular may issue
certificates in respect of fractions of shares, disregard fractional
entitlements or round the same up or down, and may fix the value for
distribution of such specific assets, or any part thereof, and may determine
that cash payments shall be made to any Members upon the footing of the value so
fixed in order to adjust the rights of all parties, and may vest any such
specific assets in trustees as may seem expedient to the Board and may appoint
any person to sign any requisite instruments of transfer and other documents on
behalf of the persons entitled to the dividend, and such appointment shall be
effective and binding on the Members. The Board may resolve that no such assets
shall be made available to Members with registered addresses in any particular
territory or territories where, in the absence of a registration statement or
other special formalities, such distribution of assets would or might, in the
opinion of the Board, be unlawful or impracticable and in such event the only
entitlement of the Members aforesaid shall be to receive cash payments as
aforesaid. Members affected as a result of the foregoing sentence shall not be
or be deemed to be a separate class of Members for any purpose whatsoever.

 

54

 

 



--------------------------------------------------------------------------------

138. (1) Subject to Article 9A(3)(b), whenever the Board or the Company in
general meeting has resolved that a dividend be paid or declared on any class of
the share capital of the Company, the Board may further resolve either:

 

  (a) that such dividend be satisfied wholly or in part in the form of an
allotment of shares credited as fully paid up, provided that the Members
entitled thereto will be entitled to elect to receive such dividend (or part
thereof if the Board so determines) in cash in lieu of such allotment. In such
case, the following provisions shall apply:

 

  (i) the basis of any such allotment shall be determined by the Board;

 

  (ii) the Board, after determining the basis of allotment, shall give not less
than five (5) days’ Notice to the holders of the relevant shares of the right of
election accorded to them and shall send with such notice forms of election and
specify the procedure to be followed and the place at which and the latest date
and time by which duly completed forms of election must be lodged in order to be
effective;

 

  (iii) the right of election may be exercised in respect of the whole or part
of that portion of the dividend in respect of which the right of election has
been accorded; and

 

  (iv) the dividend (or that part of the dividend to be satisfied by the
allotment of shares as aforesaid) shall not be payable in cash on shares in
respect whereof the cash election has not been duly exercised (“the non-elected
shares”) and in satisfaction thereof shares of the relevant class shall be
allotted credited as fully paid up to the holders of the non-elected shares on
the basis of allotment determined as aforesaid and for such purpose the Board
shall capitalise and apply out of any part of the undivided profits of the
Company (including profits carried and standing to the credit of any reserves or
other special account, share premium account, capital redemption reserve other
than the Subscription Rights Reserve) as the Board may determine, such sum as
may be required to pay up in full the appropriate number of shares of the
relevant class for allotment and distribution to and amongst the holders of the
non-elected shares on such basis, or

 

55

 

 



--------------------------------------------------------------------------------

  (b) that the Members entitled to such dividend shall be entitled to elect to
receive an allotment of shares credited as fully paid up in lieu of the whole or
such part of the dividend as the Board may think fit. In such case, the
following provisions shall apply:

 

  (i) the basis of any such allotment shall be determined by the Board;

 

  (ii) the Board, after determining the basis of allotment, shall give not less
than five (5) days’ Notice to the holders of the relevant shares of the right of
election accorded to them and shall send with such notice forms of election and
specify the procedure to be followed and the place at which and the latest date
and time by which duly completed forms of election must be lodged in order to be
effective;

 

  (iii) the right of election may be exercised in respect of the whole or part
of that portion of the dividend in respect of which the right of election has
been accorded; and

 

  (iv) the dividend (or that part of the dividend in respect of which a right of
election has been accorded) shall not be payable in cash on shares in respect
whereof the share election has been duly exercised (“the elected shares”) and in
lieu thereof shares of the relevant class shall be allotted credited as fully
paid up to the holders of the elected shares on the basis of allotment
determined as aforesaid and for such purpose the Board shall capitalise and
apply out of any part of the undivided profits of the Company (including profits
carried and standing to the credit of any reserves or other special account,
share premium account, capital redemption reserve other than the Subscription
Rights Reserve as the Board may determine, such sum as may be required to pay up
in full the appropriate number of shares of the relevant class for allotment and
distribution to and amongst the holders of the elected shares on such basis.

 

    (2)    (a)    The shares allotted pursuant to the provisions of paragraph
(1) of this Article shall rank pari passu in all respects with shares of the
same class (if any) then in issue save only as regards participation in the
relevant dividend or in any other distributions, bonuses or rights paid, made,
declared or announced prior to or contemporaneously with the payment or
declaration of the relevant dividend unless, contemporaneously with the
announcement by the Board of their proposal to apply the provisions of
sub-paragraph (a) or (b) of paragraph (2) of this Article in relation to the
relevant dividend or contemporaneously with their announcement of the
distribution, bonus or rights in question, the Board shall specify that the
shares to be allotted pursuant to the provisions of paragraph (1) of this
Article shall rank for participation in such distribution, bonus or rights.

 

56

 

 



--------------------------------------------------------------------------------

  (b) The Board may do all acts and things considered necessary or expedient to
give effect to any capitalisation pursuant to the provisions of paragraph (1) of
this Article, with full power to the Board to make such provisions as it thinks
fit in the case of shares becoming distributable in fractions (including
provisions whereby, in whole or in part, fractional entitlements are aggregated
and sold and the net proceeds distributed to those entitled, or are disregarded
or rounded up or down or whereby the benefit of fractional entitlements accrues
to the Company rather than to the Members concerned). The Board may authorise
any person to enter into on behalf of all Members interested, an agreement with
the Company providing for such capitalisation and matters incidental thereto and
any agreement made pursuant to such authority shall be effective and binding on
all concerned.

(3) The Company may upon the recommendation of the Board by ordinary resolution
resolve in respect of any one particular dividend of the Company that
notwithstanding the provisions of paragraph (1) of this Article but subject to
Article 9A(3)(b), a dividend may be satisfied wholly in the form of an allotment
of shares credited as fully paid up without offering any right to shareholders
to elect to receive such dividend in cash in lieu of such allotment.

(4) The Board may on any occasion determine that rights of election and the
allotment of shares under paragraph (1) of this Article shall not be made
available or made to any shareholders with registered addresses in any territory
where, in the absence of a registration statement or other special formalities,
the circulation of an offer of such rights of election or the allotment of
shares would or might, in the opinion of the Board, be unlawful or
impracticable, and in such event the provisions aforesaid shall be read and
construed subject to such determination. Members affected as a result of the
foregoing sentence shall not be or be deemed to be a separate class of Members
for any purpose whatsoever.

(5) Any resolution declaring a dividend on shares of any class, whether a
resolution of the Company in general meeting or a resolution of the Board, may
specify that the same shall be payable or distributable to the persons
registered as the holders of such shares at the close of business on a
particular date, notwithstanding that it may be a date prior to that on which
the resolution is passed, and thereupon the dividend shall be payable or
distributable to them in accordance with their respective holdings so
registered, but without prejudice to the rights inter se in respect of such
dividend of transferors and transferees of any such shares. The provisions of
this Article shall mutatis mutandis apply to bonuses, capitalisation issues,
distributions of realised capital profits or offers or grants made by the
Company to the Members.

RESERVES

139. (1) The Board shall establish an account to be called the share premium
account and shall carry to the credit of such account from time to time a sum
equal to the amount or value of the premium paid on the issue of any share in
the Company. Unless otherwise provided by the provisions of these Articles, the
Board may apply the share premium account in any manner permitted by the
Companies Law. The Company shall at all times comply with the provisions of the
Companies Law in relation to the share premium account.

 

57

 

 



--------------------------------------------------------------------------------

(2) Before recommending any dividend, the Board may set aside out of the profits
of the Company such sums as it determines as reserves which shall, at the
discretion of the Board, be applicable for any purpose to which the profits of
the Company may be properly applied and pending such application may, also at
such discretion, either be employed in the business of the Company or be
invested in such investments as the Board may from time to time think fit and so
that it shall not be necessary to keep any investments constituting the reserve
or reserves separate or distinct from any other investments of the Company. The
Board may also without placing the same to reserve carry forward any profits
which it may think prudent not to distribute.

CAPITALISATION

140. The Company may, upon the recommendation of the Board, at any time and from
time to time pass an ordinary resolution to the effect that it is desirable to
capitalise all or any part of any amount for the time being standing to the
credit of any reserve or fund (including a share premium account and capital
redemption reserve and the profit and loss account) whether or not the same is
available for distribution and accordingly that such amount be set free for
distribution among the Members or any class of Members who would be entitled
thereto if it were distributed by way of dividend and in the same proportions,
on the footing that the same is not paid in cash but is applied either in or
towards paying up the amounts for the time being unpaid on any shares in the
Company held by such Members respectively or in paying up in full unissued
shares, debentures or other obligations of the Company, to be allotted and
distributed credited as fully paid up among such Members, or partly in one way
and partly in the other, and the Board shall give effect to such resolution
provided that, for the purposes of this Article, a share premium account and any
capital redemption reserve or fund representing unrealised profits, may be
applied only in paying up in full unissued shares of the Company to be allotted
to such Members credited as fully paid.

141. The Board may settle, as it considers appropriate, any difficulty arising
in regard to any distribution under the last preceding Article and in particular
may issue certificates in respect of fractions of shares or authorise any person
to sell and transfer any fractions or may resolve that the distribution should
be as nearly as may be practicable in the correct proportion but not exactly so
or may ignore fractions altogether, and may determine that cash payments shall
be made to any Members in order to adjust the rights of all parties, as may seem
expedient to the Board. The Board may appoint any person to sign on behalf of
the persons entitled to participate in the distribution any contract necessary
or desirable for giving effect thereto and such appointment shall be effective
and binding upon the Members.

 

58

 

 



--------------------------------------------------------------------------------

SUBSCRIPTION RIGHTS RESERVE

142. The following provisions shall have effect to the extent that they are not
prohibited by and are in compliance with the Companies Law and these Articles:

(1) If, so long as any of the rights attached to any warrants issued by the
Company to subscribe for shares of the Company shall remain exercisable and the
Company does any act or engages in any transaction which, as a result of any
adjustments to the subscription price in accordance with the provisions of the
conditions of the warrants, would reduce the subscription price to below the par
value of a share, then the following provisions shall apply:

 

  (a) as from the date of such act or transaction the Company shall establish
and thereafter (subject as provided in this Article) maintain in accordance with
the provisions of this Article a reserve (the “Subscription Rights Reserve”) the
amount of which shall at no time be less than the sum which for the time being
would be required to be capitalised and applied in paying up in full the nominal
amount of the additional shares required to be issued and allotted credited as
fully paid pursuant to sub-paragraph (c) below on the exercise in full of all
the subscription rights outstanding and shall apply the Subscription Rights
Reserve in paying up such additional shares in full as and when the same are
allotted;

 

  (b) the Subscription Rights Reserve shall not be used for any purpose other
than that specified above unless all other reserves of the Company (other than
share premium account) have been extinguished and will then only be used to make
good losses of the Company if and so far as is required by law;

 

  (c) upon the exercise of all or any of the subscription rights represented by
any warrant, the relevant subscription rights shall be exercisable in respect of
a nominal amount of shares equal to the amount in cash which the holder of such
warrant is required to pay on exercise of the subscription rights represented
thereby (or, as the case may be the relevant portion thereof in the event of a
partial exercise of the subscription rights) and, in addition, there shall be
allotted in respect of such subscription rights to the exercising warrantholder,
credited as fully paid, such additional nominal amount of shares as is equal to
the difference between:

 

  (i) the said amount in cash which the holder of such warrant is required to
pay on exercise of the subscription rights represented thereby (or, as the case
may be, the relevant portion thereof in the event of a partial exercise of the
subscription rights); and

 

  (ii) the nominal amount of shares in respect of which such subscription rights
would have been exercisable having regard to the provisions of the conditions of
the warrants, had it been possible for such subscription rights to represent the
right to subscribe for shares at less than par and immediately upon such
exercise so much of the sum standing to the credit of the Subscription Rights
Reserve as is required to pay up in full such additional nominal amount of
shares shall be capitalised and applied in paying up in full such additional
nominal amount of shares which shall forthwith be allotted credited as fully
paid to the exercising warrantholders; and

 

59

 

 



--------------------------------------------------------------------------------

  (d) if, upon the exercise of the subscription rights represented by any
warrant, the amount standing to the credit of the Subscription Rights Reserve is
not sufficient to pay up in full such additional nominal amount of shares equal
to such difference as aforesaid to which the exercising warrantholder is
entitled, the Board shall apply any profits or reserves then or thereafter
becoming available (including, to the extent permitted by law, share premium
account) for such purpose until such additional nominal amount of shares is paid
up and allotted as aforesaid and until then no dividend or other distribution
shall be paid or made on the fully paid shares of the Company then in issue.
Pending such payment and allotment, the exercising warrantholder shall be issued
by the Company with a certificate evidencing his right to the allotment of such
additional nominal amount of shares. The rights represented by any such
certificate shall be in registered form and shall be transferable in whole or in
part in units of one share in the like manner as the shares for the time being
are transferable, and the Company shall make such arrangements in relation to
the maintenance of a register therefor and other matters in relation thereto as
the Board may think fit and adequate particulars thereof shall be made known to
each relevant exercising warrantholder upon the issue of such certificate.

(2) Shares allotted pursuant to the provisions of this Article shall rank pari
passu in all respects with the other shares allotted on the relevant exercise of
the subscription rights represented by the warrant concerned. Notwithstanding
anything contained in paragraph (1) of this Article, no fraction of any share
shall be allotted on exercise of the subscription rights.

(3) The provision of this Article as to the establishment and maintenance of the
Subscription Rights Reserve shall not be altered or added to in any way which
would vary or abrogate, or which would have the effect of varying or abrogating
the provisions for the benefit of any warrantholder or class of warrantholders
under this Article without the sanction of a special resolution of such
warrantholders or class of warrantholders.

(4) A certificate or report by the auditors for the time being of the Company as
to whether or not the Subscription Rights Reserve is required to be established
and maintained and if so the amount thereof so required to be established and
maintained, as to the purposes for which the Subscription Rights Reserve has
been used, as to the extent to which it has been used to make good losses of the
Company, as to the additional nominal amount of shares required to be allotted
to exercising warrantholders credited as fully paid, and as to any other matter
concerning the Subscription Rights Reserve shall (in the absence of manifest
error) be conclusive and binding upon the Company and all warrantholders and
shareholders.

 

60

 

 



--------------------------------------------------------------------------------

ACCOUNTING RECORDS

143. The Board shall cause true accounts to be kept of the sums of money
received and expended by the Company, and the matters in respect of which such
receipt and expenditure take place, and of the property, assets, credits and
liabilities of the Company and of all other matters required by the Companies
Law or necessary to give a true and fair view of the Company’s affairs and to
explain its transactions.

144. The accounting records shall be kept at the Office or, at such other place
or places as the Board decides and shall always be open to inspection by the
Directors. No Member (other than a Director) shall have any right of inspecting
any accounting record or book or document of the Company except as conferred by
law or authorised by the Board or the Company in general meeting.

145. Subject to Article 146, a printed copy of the Directors’ report,
accompanied by the balance sheet and profit and loss account, including every
document required by law to be annexed thereto, made up to the end of the
applicable financial year and containing a summary of the assets and liabilities
of the Company under convenient heads and a statement of income and expenditure,
together with a copy of the Auditor’s report, shall be sent to each person
entitled thereto at least five (5) days before the date of the general meeting
and laid before the Company at the annual general meeting held in accordance
with Article 56 provided that this Article shall not require a copy of those
documents to be sent to any person whose address the Company is not aware or to
more than one of the joint holders of any shares or debentures.

146. Subject to due compliance with all applicable Statutes, rules and
regulations, including, without limitation, the rules of the Designated Stock
Exchange, and to obtaining all necessary consents, if any, required thereunder,
the requirements of Article 145 shall be deemed satisfied in relation to any
person by sending to the person in any manner not prohibited by the Statutes,
summarised financial statements derived from the Company’s annual accounts and
the directors’ report which shall be in the form and containing the information
required by applicable laws and regulations, provided that any person who is
otherwise entitled to the annual financial statements of the Company and the
directors’ report thereon may, if he so requires by notice in writing served on
the Company, demand that the Company sends to him, in addition to summarised
financial statements, a complete printed copy of the Company’s annual financial
statement and the directors’ report thereon.

147. The requirement to send to a person referred to in Article 145 the
documents referred to in that article or a summary financial report in
accordance with Article 154 shall be deemed satisfied where, in accordance with
all applicable Statutes, rules and regulations, including, without limitation,
the rules of the Designated Stock Exchange, the Company publishes copies of the
documents referred to in Article 145 and, if applicable, a summary financial
report complying with Article 146, on the Company’s computer network or in any
other permitted manner (including by sending any form of electronic
communication), and that person has agreed or is deemed to have agreed to treat
the publication or receipt of such documents in such manner as discharging the
Company’s obligation to send to him a copy of such documents.

 

61

 

 



--------------------------------------------------------------------------------

AUDIT

148. Subject to applicable law and rules of the Designated Stock Exchange, the
Board may appoint an Auditor of the Company to audit the accounts of the Company
for such period and on such terms as the Board may think fit. Such auditor may
be a Member but no Director or officer or employee of the Company shall, during
his continuance in office, be eligible to act as an auditor of the Company.

149. Subject to the Companies Law, the accounts of the Company shall be audited
at least once in every year.

150. The remuneration of the Auditor shall be determined by the Audit Committee
or in the absence of such an Audit Committee by the Board.

151. The Auditor shall at all reasonable times have access to all books kept by
the Company and to all accounts and vouchers relating thereto; and he may call
on the Directors or officers of the Company for any information in their
possession relating to the books or affairs of the Company.

152. The statement of income and expenditure and the balance sheet provided for
by these Articles shall be examined by the Auditor and compared by him with the
books, accounts and vouchers relating thereto; and he shall make a written
report thereon stating whether such statement and balance sheet are drawn up so
as to present fairly the financial position of the Company and the results of
its operations for the period under review and, in case information shall have
been called for from Directors or officers of the Company, whether the same has
been furnished and has been satisfactory. The financial statements of the
Company shall be audited by the Auditor in accordance with generally accepted
auditing standards applicable to the Company. The Auditor shall make a written
report thereon in accordance with generally accepted auditing standards and the
report of the Auditor shall be submitted to the Members in general meeting. The
generally accepted auditing standards referred to herein may be those of a
country or jurisdiction other than the Cayman Islands. If so, the financial
statements and the report of the Auditor should disclose this fact and name such
country or jurisdiction.

NOTICES

153. Any Notice or document, whether or not, to be given or issued under these
Articles from the Company to a Member shall be in writing or by cable, telex or
facsimile transmission message or other form of electronic transmission or
communication and any such Notice and document may be served or delivered by the
Company on or to any Member either personally or by sending it through the post
in a prepaid envelope addressed to such Member at his registered address as
appearing in the Register or at any other address supplied by him to the Company
for the purpose or, as the case may be, by transmitting it to any such address
or transmitting it to any telex or facsimile transmission number or electronic
number or address or website supplied by him to the Company for the giving of
Notice to him or which the person transmitting the notice reasonably and bona
fide believes at the relevant time will result in the Notice being duly received
by the Member or may also be served by advertisement in appropriate newspapers
in accordance with the requirements of the Designated Stock Exchange or, to the
extent permitted by the applicable laws, by placing it on the Company’s website
and giving to the member a notice stating that the notice or other document is
available there (a “notice of availability”). The notice of availability may be
given to a Member by any of the means set out above. In the case of joint
holders of a share all notices shall be given to that one of the joint holders
whose name stands first in the Register and notice so given shall be deemed a
sufficient service on or delivery to all the joint holders.

 

62

 

 



--------------------------------------------------------------------------------

154. Any Notice or other document:

(1) if served or delivered by post, shall be deemed to have been served or
delivered on the fifth (5th) day following that on which the envelope containing
the same, properly prepaid and addressed, is put into the post; in proving such
service or delivery it shall be sufficient to prove that the envelope or wrapper
containing the notice or document was properly addressed and put into the post
and a certificate in writing signed by the Secretary or other officer of the
Company or other person appointed by the Board that the envelope or wrapper
containing the Notice or other document was so addressed and put into the post
shall be conclusive evidence thereof;

(2) if sent by electronic communication, shall be deemed to be given on the day
on which it is transmitted from the server of the Company or its agent. A Notice
placed on the Company’s website is deemed given by the Company to a Member on
the day following that on which a notice of availability is deemed served on the
Member;

(3) if served or delivered in any other manner contemplated by these Articles,
shall be deemed to have been served or delivered at the time of personal service
or delivery or, as the case may be, at the time of the relevant despatch or
transmission; and in proving such service or delivery a certificate in writing
signed by the Secretary or other officer of the Company or other person
appointed by the Board as to the act and time of such service, delivery,
despatch or transmission shall be conclusive evidence thereof; and

(4) may be given to a Member either in the English language or the Chinese
language, subject to due compliance with all applicable Statutes, rules and
regulations.

155. (1) Any Notice or other document delivered or sent by post to or left at
the registered address of any Member in pursuance of these Articles shall,
notwithstanding that such Member is then dead or bankrupt or that any other
event has occurred, and whether or not the Company has notice of the death or
bankruptcy or other event, be deemed to have been duly served or delivered in
respect of any share registered in the name of such Member as sole or joint
holder unless his name shall, at the time of the service or delivery of the
Notice or document, have been removed from the Register as the holder of the
share, and such service or delivery shall for all purposes be deemed a
sufficient service or delivery of such Notice or document on all persons
interested (whether jointly with or as claiming through or under him) in the
share.

(2) A Notice may be given by the Company to the person entitled to a share in
consequence of the death, mental disorder or bankruptcy of a Member by sending
it through the post in a prepaid letter, envelope or wrapper addressed to him by
name, or by the title of representative of the deceased, or trustee of the
bankrupt, or by any like description, at the address, if any, supplied for the
purpose by the person claiming to be so entitled, or (until such an address has
been so supplied) by giving the notice in any manner in which the same might
have been given if the death, mental disorder or bankruptcy had not occurred.

 

63

 

 



--------------------------------------------------------------------------------

(3) Any person who by operation of law, transfer or other means whatsoever shall
become entitled to any share shall be bound by every Notice in respect of such
share which prior to his name and address being entered on the Register shall
have been duly given to the person from whom he derives his title to such share.

SIGNATURES

156. For the purposes of these Articles, a cable or telex or facsimile or
electronic transmission message purporting to come from a holder of shares or,
as the case may be, a Director, or, in the case of a corporation which is a
holder of shares from a director or the secretary thereof or a duly appointed
attorney or duly authorised representative thereof for it and on its behalf,
shall in the absence of express evidence to the contrary available to the person
relying thereon at the relevant time be deemed to be a document or instrument in
writing signed by such holder or Director in the terms in which it is received.

WINDING UP

157. (1) The Board shall have power in the name and on behalf of the Company to
present a petition to the court for the Company to be wound up.

(2) A resolution that the Company be wound up by the court or be wound up
voluntarily shall be a special resolution and subject to Article 9A(3)(b).

158. (1) Subject to any special rights, privileges or restrictions as to the
distribution of available surplus assets on liquidation for the time being
attached to any class or classes of shares (i) if the Company shall be wound up
and the assets available for distribution amongst the Members shall be more than
sufficient to repay the whole of the capital paid up at the commencement of the
winding up, the excess shall be distributed pari passu amongst such members in
proportion to the amount paid up on the shares held by them respectively and
(ii) if the Company shall be wound up and the assets available for distribution
amongst the Members as such shall be insufficient to repay the whole of the
paid-up capital such assets shall be distributed so that, a nearly as may be,
the losses shall be borne by the Members in proportion to the capital paid up,
or which ought to have been paid up, at the commencement of the winding up on
the shares held by them respectively.

(2) If the Company shall be wound up (whether the liquidation is voluntary or by
the court) the liquidator may, with the authority of a special resolution and
any other sanction required by the Companies Law, divide among the Members in
specie or kind the whole or any part of the assets of the Company and whether or
not the assets shall consist of properties of one kind or shall consist of
properties to be divided as aforesaid of different kinds, and may for such
purpose set such value as he deems fair upon any one or more class or classes of
property and may determine how such division shall be carried out as between the
Members or different classes of Members. The liquidator may, with the like
authority, vest any part of the assets in trustees upon such trusts for the
benefit of the Members as the liquidator with the like authority shall think
fit, and the liquidation of the Company may be closed and the Company dissolved,
but so that no contributory shall be compelled to accept any shares or other
property in respect of which there is a liability.

 

64

 

 



--------------------------------------------------------------------------------

(3) In the event of winding-up of the Company in the People’s Republic of China,
every Member who is not for the time being in the People’s Republic of China
shall be bound, within fourteen (14) days after the passing of an effective
resolution to wind up the Company voluntarily, or the making of an order for the
winding-up of the Company, to serve notice in writing on the Company appointing
some person resident in the People’s Republic of China and stating that person’s
full name, address and occupation upon whom all summonses, notices, process,
orders and judgements in relation to or under the winding-up of the Company may
be served, and in default of such nomination the liquidator of the Company shall
be at liberty on behalf of such Member to appoint some such person, and service
upon any such appointee, whether appointed by the Member or the liquidator,
shall be deemed to be good personal service on such Member for all purposes,
and, where the liquidator makes any such appointment, he shall with all
convenient speed give notice thereof to such Member by advertisement as he shall
deem appropriate or by a registered letter sent through the post and addressed
to such Member at his address as appearing in the register, and such notice
shall be deemed to be service on the day following that on which the
advertisement first appears or the letter is posted.

INDEMNITY

159. (1) The Directors, Secretary and other officers for the time being of the
Company and the liquidator or trustees (if any) for the time being acting in
relation to any of the affairs of the Company and every one of them, and every
one of their heirs, executors and administrators, shall be indemnified and
secured harmless out of the assets and profits of the Company from and against
all actions, costs, charges, losses, damages and expenses which they or any of
them, their or any of their heirs, executors or administrators, shall or may
incur or sustain by or by reason of any act done, concurred in or omitted in or
about the execution of their duty, or supposed duty, in their respective offices
or trusts; and none of them shall be answerable for the acts, receipts, neglects
or defaults of the other or others of them or for joining in any receipts for
the sake of conformity, or for any bankers or other persons with whom any moneys
or effects belonging to the Company shall or may be lodged or deposited for safe
custody, or for insufficiency or deficiency of any security upon which any
moneys of or belonging to the Company shall be placed out on or invested, or for
any other loss, misfortune or damage which may happen in the execution of their
respective offices or trusts, or in relation thereto; PROVIDED THAT this
indemnity shall not extend to any matter in respect of any fraud or dishonesty
which may attach to any of said persons.

(2) Each Member agrees to waive any claim or right of action he might have,
whether individually or by or in the right of the Company, against any Director
on account of any action taken by such Director, or the failure of such Director
to take any action in the performance of his duties with or for the Company;
PROVIDED THAT such waiver shall not extend to any matter in respect of any fraud
or dishonesty which may attach to such Director.

 

65

 

 



--------------------------------------------------------------------------------

AMENDMENT TO MEMORANDUM AND ARTICLES OF ASSOCIATION

AND NAME OF COMPANY

160. No Article shall be rescinded, altered or amended and no new Article shall
be made until the same has been approved by a special resolution of the Members
and in accordance with Article 9A(b)(3). Subject to Article 9A(b)(3), a special
resolution shall be required to alter the provisions of the Memorandum of
Association or to change the name of the Company.

INFORMATION

161. No Member shall be entitled to require discovery of or any information
respecting any detail of the Company’s trading or any matter which is or may be
in the nature of a trade secret or secret process which may relate to the
conduct of the business of the Company and which in the opinion of the Directors
it will be inexpedient in the interests of the members of the Company to
communicate to the public.

DISCONTINUANCE

162. The Board may exercise all the powers of the Company to transfer by way of
continuation the Company to a named country or jurisdiction outside the Cayman
Islands pursuant to the Companies Law.

SUPREMACY

163. All the provisions relating to the Company contained or referred to in the
Voting Agreement are hereby incorporated into these Articles. If any provisions
of these Articles at any time conflict with any of the provisions of the Voting
Agreement, the Members shall whenever necessary exercise all voting and other
rights and powers available to them to procure the amendment of these Articles
to the extent necessary to enable the business and affairs of the Company to be
carried out in accordance with the Voting Agreement.

 

66

 

 